Exhibit 10.2

 

 

 

GUARANTY AND COLLATERAL AGREEMENT

 

dated as of March 9, 2006

 

among

 

KANBAY INTERNATIONAL, INC.

 

and

 

VARIOUS OTHER PARTIES,

as Grantors,

 

and

 

LASALLE BANK NATIONAL ASSOCIATION,

as the Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

GUARANTY AND COLLATERAL AGREEMENT

 

THIS GUARANTY AND COLLATERAL AGREEMENT dated as of March 9, 2006 (this
“Agreement”) is entered into among KANBAY INTERNATIONAL, INC. (the “Company”)
and each other Person signatory hereto as a Grantor (together with any other
Person that becomes a party hereto as provided herein, the “Grantors”) in favor
of LASALLE BANK NATIONAL ASSOCIATION, as the Administrative Agent for all the
Lenders party to the Credit Agreement (as hereafter defined).

 

The Lenders have severally agreed to extend credit to the Company pursuant to
the Credit Agreement and various Bank Product Agreements.  The Company is
affiliated with each other Grantor.  The proceeds of credit extended under the
Credit Agreement (as defined below) will be used in part to enable the Company
to make valuable transfers to the Grantors in connection with the operation of
their respective businesses.  The Company and the other Grantors are engaged in
interrelated businesses, and each Grantor will derive substantial direct and
indirect benefit from extensions of credit under the Credit Agreement and such
Bank Product Agreement.  It is a condition precedent to each Lender’s obligation
to extend credit under the Credit Agreement that the Grantors shall have
executed and delivered this Agreement to the Administrative Agent for the
ratable benefit of all the Lenders.

 

In consideration of the premises and to induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to extend
credit thereunder, each Grantor hereby agrees with the Administrative Agent, for
the ratable benefit of the Lenders, as follows:

 


SECTION 1                                   DEFINITIONS.


 


1.1                                 UNLESS OTHERWISE DEFINED HEREIN,
(A) CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN SHALL HAVE THE RESPECTIVE
MEANINGS GIVEN TO THEM IN THE CREDIT AGREEMENT AND (B) THE FOLLOWING TERMS ARE
USED HEREIN AS DEFINED IN THE UCC (AS DEFINED BELOW): ACCOUNTS, CERTIFICATED
SECURITY, COMMERCIAL TORT CLAIMS, DEPOSIT ACCOUNTS, DOCUMENTS, ELECTRONIC
CHATTEL PAPER, EQUIPMENT, FARM PRODUCTS, FIXTURES, GOODS, HEALTH CARE INSURANCE
RECEIVABLES, INSTRUMENTS, INVENTORY, LEASES, LETTER-OF-CREDIT RIGHTS, MONEY,
PAYMENT INTANGIBLES, SUPPORTING OBLIGATIONS AND TANGIBLE CHATTEL PAPER.


 


1.2                                 WHEN USED HEREIN THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING MEANINGS:


 

Assigned Agreements means the Adjoined Acquisition Agreement and each other
document executed by a Grantor in connection with the Adjoined Acquisition.

 

Agreement has the meaning set forth in the preamble hereto.

 

Bankruptcy Code means Title 11 of the United States Code (11 U.S. C. §101 et
seq.).

 

Bermuda Pledged Equity means the Pledged Equity issued by Kanbay Limited.

 

--------------------------------------------------------------------------------


 

Chattel Paper means all “chattel paper” as such term is defined in
Section 9-102(a)(11) of the UCC and, in any event, including with respect to any
Grantor, all Electronic Chattel Paper and Tangible Chattel Paper.

 

Collateral means (a) all of the personal property now owned or at any time
hereafter acquired by any Grantor or in which any Grantor now has or at any time
in the future acquires any right, title or interest, including all of each
Grantor’s Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, Fixtures, General Intangibles, Health Care Insurance
Receivables, Farm Products, Goods, Instruments, Intellectual Property,
Inventory, Investment Property, Leases, Letter-of-Credit Rights, Money,
Supporting Obligations and Identified Claims, (b) all books and records
pertaining to any of the foregoing, (c) all Proceeds and products of any of the
foregoing and (d) all collateral security and guaranties given by any Person
with respect to any of the foregoing; provided that “Collateral” shall not
include (i) any lease, license, contract, property right or agreement to which
any Grantor is a party or any of its rights or interests thereunder to the
extent and for so long as the grant of a security interest pursuant to this
Agreement would constitute or result in (x) the abandonment, invalidation or
unenforceability of any right, title or interest of such Grantor under, or (y) a
breach or termination pursuant to the terms of, or a default under, such lease,
license, contract, property right or agreement (other than to the extent any
such term would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the UCC (or any successor provision) of any relevant jurisdiction or
any other applicable law (including the Bankruptcy Code) or principles of
equity); provided, further, that such lease, license, contract, property right
and/or agreement shall cease to be excluded from the Collateral immediately at
such time as the condition causing such abandonment, invalidation or
unenforceability shall be remedied and, to the extent severable, any portion of
such lease, license, contract, property right or agreement that does not result
in any consequence specified in clause (i) or clause (ii) above shall constitute
Collateral.  Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

Company Obligations means all Obligations of the Company.

 

Contract Rights means all of the Grantors’ rights and remedies with respect to
the Assigned Agreements, including Seller Undertakings.

 

Copyrights means all copyrights arising under the laws of the United States, any
other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, including those listed on
Schedule 5, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office, and the right to obtain all renewals of
any of the foregoing.

 

Copyright Licenses means all written agreements naming any Grantor as licensor
or licensee, including those listed on Schedule 5, granting any right under any
Copyright, including the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.

 

2

--------------------------------------------------------------------------------


 

Credit Agreement means the Credit Agreement dated as of March 9, 2006 among the
Company, the Lenders and the Administrative Agent, as amended, supplemented,
restated or otherwise modified from time to time.

 

General Intangibles means all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the UCC (other than any equity interest of any Foreign
Subsidiary that does not constitute Pledged Equity) and, in any event, including
with respect to any Grantor, all Payment Intangibles, all contracts, Contract
Rights, agreements, instruments and indentures in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same from time to time may be amended, supplemented
or otherwise modified, including, without limitation, (a) all rights of such
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (b) all rights of such Grantor to damages arising
thereunder and (c) all rights of such Grantor to perform and to exercise all
remedies thereunder.

 

Guarantor Obligations means, with respect to each Guarantor, all Obligations of
such Guarantor.

 

Guarantors means the collective reference to each Grantor other than the
Company.

 

Identified Claims means the Commercial Tort Claims described on Schedule 7 as
such schedule shall be supplemented from time to time.

 

Intellectual Property means all past, present and future: trade secrets and
other proprietary information; customer lists; service marks, business names,
trade names, designs, logos, indicia, and/or other source and/or business
identifiers and the goodwill of the business relating thereto and all
registrations or applications for registrations which have been or hereafter are
issued thereon throughout the world; industrial designs, industrial design
applications and registered industrial designs; Copyrights and Copyright
Licenses; Patents and Patent Licenses; Trademarks and Trademark Licenses; mask
works, books, records, writings, computer tapes or disks, flow diagrams,
specification sheets, source codes, object codes and other physical
manifestations, embodiments or incorporations of any of the foregoing; and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

Intercompany Note means any promissory note evidencing loans made by any Grantor
to any other Grantor.

 

Investment Property means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
the equity interest of any Foreign Subsidiary excluded from the definition of
Pledged Equity), (b) all “financial assets” as such term is defined in
Section 8-102(a)(9) of the UCC and (c) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Equity.

 

Issuers means the collective reference to each issuer of any Investment
Property.

 

3

--------------------------------------------------------------------------------


 

Patents means (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including any of the foregoing referred to in
Schedule 5, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing referred to in Schedule 5, and (c) all
rights to obtain any reissues or extensions of the foregoing.

 

Patent Licenses means all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 5.

 

Pledged Equity means the equity interests listed on Schedule 1, together with
any other equity interests, certificates, options or rights of any nature
whatsoever in respect of the equity interests of any Person that are issued or
granted from time to time to, or held by, any Grantor while this Agreement is in
effect; provided that in no event shall (a) more than 65% of the total
outstanding voting equity interests of any Material Foreign Subsidiary owned
directly by the Company or any Domestic Subsidiary be required to be pledged
hereunder (it being understood that 100% of the outstanding non-voting equity
interests of any Material Foreign Subsidiary owned directly by the Company or
any Domestic Subsidiary are required to be pledged hereunder) or (b) any equity
interest of any other Foreign Subsidiary be required to be pledged hereunder.

 

Pledged Notes means all promissory notes listed on Schedule 1, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than (a) promissory notes issued in connection
with extensions of trade credit by any Grantor in the ordinary course of
business, (b) any individual promissory note which is less than $100,000 in
principal amount, up to an aggregate of $500,000 for all such promissory notes
excluded under this clause (b) and (c) any promissory note described in part B
of Schedule 11.10 to the Credit Agreement issued by a former option holder of
Adjoined Consulting, Inc., so long as such promissory note is cancelled, repaid
or otherwise terminated not later than March 17, 2006).

 

Proceeds means all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.

 

Receivable means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

 

Satisfaction Time means (a) the indefeasible payment in full in cash and
performance of all Secured Obligations (except for (i) contingent obligations
under Letters of Credit, (ii) contingent obligations under any provision of any
Loan Document that by its terms survives termination of such Loan Document and
(iii) Bank Product Obligations so long as (x) the holder thereof has consented
to the release of the Collateral or (y) the applicable Grantor has Cash
Collateralized such Bank Product Obligations, or made other arrangements to
ensure payment thereof in a manner reasonably satisfactory to such holder),
(b) the termination of all

 

4

--------------------------------------------------------------------------------


 

Commitments and (c) either (i) the cancellation and return to the Administrative
Agent of all Letters of Credit or (ii) the Cash Collateralization of all Letters
of Credit.

 

Secured Obligations means, collectively, the Company Obligations and Guarantor
Obligations.

 

Securities Act means the Securities Act of 1933, as amended.

 

Seller Undertakings means, collectively, all representations, warranties,
covenants and agreements in favor of any Grantor, and all indemnifications for
the benefit of any Grantor relating thereto, pursuant to the Assigned
Agreements.

 

Trademarks means (a) all trademarks, trade names, corporate names, the Company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including any of the foregoing referred to in Schedule 5, and (b) the right to
obtain all renewals thereof.

 

Trademark Licenses means, collectively, each agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark,
including any of the foregoing referred to in Schedule 5.

 

UCC means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.

 

UCC Collateral means Collateral in which a security interest may be created
under the UCC.

 


SECTION 2                                   GUARANTY.


 


2.1                                 GUARANTY.  (A) EACH OF THE GUARANTORS
HEREBY, JOINTLY AND SEVERALLY, UNCONDITIONALLY AND IRREVOCABLY, AS A PRIMARY
OBLIGOR AND NOT ONLY A SURETY, GUARANTIES TO THE ADMINISTRATIVE AGENT, FOR THE
RATABLE BENEFIT OF THE LENDERS AND THEIR RESPECTIVE SUCCESSORS, INDORSEES,
TRANSFEREES AND ASSIGNS, THE PROMPT AND COMPLETE PAYMENT AND PERFORMANCE BY THE
COMPANY WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE)
OF THE COMPANY OBLIGATIONS.

 

5

--------------------------------------------------------------------------------


 


(B)         ANYTHING HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY
NOTWITHSTANDING, THE MAXIMUM LIABILITY OF EACH GUARANTOR HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS SHALL IN NO EVENT EXCEED THE AMOUNT WHICH CAN BE GUARANTIED
BY SUCH GUARANTOR UNDER APPLICABLE FEDERAL AND STATE LAWS RELATING TO THE
INSOLVENCY OF DEBTORS (AFTER GIVING EFFECT TO THE RIGHT OF CONTRIBUTION
ESTABLISHED IN SECTION 2.2).


 


(C)          EACH GUARANTOR AGREES THAT THE SECURED OBLIGATIONS MAY AT ANY TIME
AND FROM TIME TO TIME EXCEED THE AMOUNT OF THE LIABILITY OF SUCH GUARANTOR
HEREUNDER WITHOUT IMPAIRING THE GUARANTY CONTAINED IN THIS SECTION 2 OR
AFFECTING THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT OR ANY LENDER
HEREUNDER.


 


(D)         THE GUARANTY CONTAINED IN THIS SECTION 2 SHALL REMAIN IN FULL FORCE
AND EFFECT UNTIL THE SATISFACTION TIME.


 


(E)          NO PAYMENT MADE BY THE COMPANY, ANY OF THE GUARANTORS, ANY OTHER
GUARANTOR OR ANY OTHER PERSON OR RECEIVED OR COLLECTED BY THE ADMINISTRATIVE
AGENT OR ANY LENDER FROM THE COMPANY, ANY OF THE GUARANTORS, ANY OTHER GUARANTOR
OR ANY OTHER PERSON BY VIRTUE OF ANY ACTION OR PROCEEDING OR ANY SET-OFF OR
APPROPRIATION OR APPLICATION AT ANY TIME OR FROM TIME TO TIME IN REDUCTION OF OR
IN PAYMENT OF THE SECURED OBLIGATIONS SHALL BE DEEMED TO MODIFY, REDUCE, RELEASE
OR OTHERWISE AFFECT THE LIABILITY OF ANY GUARANTOR HEREUNDER WHICH SHALL,
NOTWITHSTANDING ANY SUCH PAYMENT (OTHER THAN ANY PAYMENT MADE BY SUCH GUARANTOR
IN RESPECT OF THE SECURED OBLIGATIONS OR ANY PAYMENT RECEIVED OR COLLECTED FROM
SUCH GUARANTOR IN RESPECT OF THE SECURED OBLIGATIONS), REMAIN LIABLE FOR THE
SECURED OBLIGATIONS UP TO THE MAXIMUM LIABILITY OF SUCH GUARANTOR HEREUNDER
UNTIL THE SATISFACTION TIME.


 


2.2                                 RIGHT OF CONTRIBUTION.  EACH GUARANTOR
HEREBY AGREES THAT TO THE EXTENT THAT A GUARANTOR SHALL HAVE PAID MORE THAN ITS
PROPORTIONATE SHARE OF ANY PAYMENT MADE HEREUNDER, SUCH GUARANTOR SHALL BE
ENTITLED TO SEEK AND RECEIVE CONTRIBUTION FROM AND AGAINST ANY OTHER GUARANTOR
HEREUNDER WHICH HAS NOT PAID ITS PROPORTIONATE SHARE OF SUCH PAYMENT.  EACH
GUARANTOR’S RIGHT OF CONTRIBUTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS
OF SECTION 2.3.  THE PROVISIONS OF THIS SECTION 2.2 SHALL IN NO RESPECT LIMIT
THE OBLIGATIONS AND LIABILITIES OF ANY GUARANTOR TO THE ADMINISTRATIVE AGENT AND
THE LENDERS, AND EACH GUARANTOR SHALL REMAIN LIABLE TO THE ADMINISTRATIVE AGENT
AND THE LENDERS FOR THE FULL AMOUNT GUARANTIED BY SUCH GUARANTOR HEREUNDER.


 


2.3                                 NO SUBROGATION.  NOTWITHSTANDING ANY PAYMENT
MADE BY ANY GUARANTOR HEREUNDER OR ANY SET-OFF OR APPLICATION OF FUNDS OF ANY
GUARANTOR BY THE ADMINISTRATIVE AGENT OR ANY LENDER, NO GUARANTOR SHALL BE
ENTITLED TO BE SUBROGATED TO ANY OF THE RIGHTS OF THE ADMINISTRATIVE AGENT OR
ANY LENDER AGAINST THE COMPANY OR ANY OTHER GUARANTOR OR ANY COLLATERAL SECURITY
OR GUARANTY OR RIGHT OF OFFSET HELD BY THE ADMINISTRATIVE AGENT OR ANY LENDER
FOR THE PAYMENT OF THE SECURED OBLIGATIONS, NOR SHALL ANY GUARANTOR SEEK OR BE
ENTITLED TO SEEK ANY CONTRIBUTION OR REIMBURSEMENT FROM THE COMPANY OR ANY OTHER
GUARANTOR IN RESPECT OF PAYMENTS MADE BY SUCH GUARANTOR HEREUNDER, UNTIL THE
SATISFACTION TIME.  IF ANY AMOUNT SHALL BE PAID TO ANY GUARANTOR ON ACCOUNT OF
SUCH SUBROGATION RIGHTS AT ANY TIME BEFORE THE SATISFACTION TIME, SUCH AMOUNT
SHALL BE HELD BY SUCH GUARANTOR IN TRUST FOR THE ADMINISTRATIVE AGENT AND THE
LENDERS, SEGREGATED FROM OTHER FUNDS OF SUCH GUARANTOR, AND SHALL, FORTHWITH
UPON RECEIPT BY SUCH GUARANTOR, BE TURNED OVER TO THE ADMINISTRATIVE AGENT IN
THE EXACT FORM RECEIVED BY SUCH GUARANTOR (DULY

 

6

--------------------------------------------------------------------------------


 

indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Secured Obligations, whether matured or unmatured, in such
order as the Administrative Agent may determine.


 


2.4                                 AMENDMENTS, ETC. WITH RESPECT TO THE SECURED
OBLIGATIONS.  EACH GUARANTOR SHALL REMAIN OBLIGATED HEREUNDER NOTWITHSTANDING
THAT, WITHOUT ANY RESERVATION OF RIGHTS AGAINST ANY GUARANTOR AND WITHOUT NOTICE
TO OR FURTHER ASSENT BY ANY GUARANTOR, ANY DEMAND FOR PAYMENT OF ANY OF THE
SECURED OBLIGATIONS MADE BY THE ADMINISTRATIVE AGENT OR ANY LENDER MAY BE
RESCINDED BY THE ADMINISTRATIVE AGENT OR SUCH LENDER AND ANY OF THE SECURED
OBLIGATIONS CONTINUED, AND THE SECURED OBLIGATIONS, OR THE LIABILITY OF ANY
OTHER PERSON UPON OR FOR ANY PART THEREOF, OR ANY COLLATERAL SECURITY OR
GUARANTY THEREFOR OR RIGHT OF OFFSET WITH RESPECT THERETO, MAY, FROM TIME TO
TIME, IN WHOLE OR IN PART, BE RENEWED, EXTENDED, AMENDED, MODIFIED, ACCELERATED,
COMPROMISED, WAIVED, SURRENDERED OR RELEASED BY THE ADMINISTRATIVE AGENT OR ANY
LENDER, AND THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENT
EXECUTED AND DELIVERED IN CONNECTION THEREWITH MAY BE AMENDED, MODIFIED,
SUPPLEMENTED OR TERMINATED, IN WHOLE OR IN PART, AS THE ADMINISTRATIVE AGENT (OR
THE REQUIRED LENDERS OR ALL THE LENDERS, AS THE CASE MAY BE) MAY DEEM ADVISABLE
FROM TIME TO TIME.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER SHALL HAVE
ANY OBLIGATION TO PROTECT, SECURE, PERFECT OR INSURE ANY LIEN AT ANY TIME HELD
BY IT AS SECURITY FOR THE SECURED OBLIGATIONS OR FOR THE GUARANTY CONTAINED IN
THIS SECTION 2 OR ANY PROPERTY SUBJECT THERETO.


 


THE ADMINISTRATIVE AGENT OR ANY LENDER MAY, FROM TIME TO TIME, AT ITS SOLE
DISCRETION AND WITHOUT NOTICE TO THE GUARANTORS (OR ANY OF THEM), TAKE ANY OR
ALL OF THE FOLLOWING ACTIONS WITHOUT AFFECTING IN ANY MANNER THE OBLIGATIONS OF
THE GUARANTORS HEREUNDER:  (A) RETAIN OR OBTAIN A SECURITY INTEREST IN ANY
PROPERTY TO SECURE ANY OF THE SECURED OBLIGATIONS OR ANY OBLIGATION HEREUNDER,
(B) RETAIN OR OBTAIN THE PRIMARY OR SECONDARY OBLIGATION OF ANY OBLIGOR OR
OBLIGORS, IN ADDITION TO THE GRANTORS, WITH RESPECT TO ANY OF THE SECURED
OBLIGATIONS, (C) EXTEND OR RENEW ANY OF THE SECURED OBLIGATIONS FOR ONE OR MORE
PERIODS (WHETHER OR NOT LONGER THAN THE ORIGINAL PERIOD), ALTER OR EXCHANGE ANY
OF THE SECURED OBLIGATIONS OR RELEASE OR COMPROMISE ANY OBLIGATION OF ANY
GRANTOR HEREUNDER OR ANY OBLIGATION OF ANY NATURE OF ANY OTHER OBLIGOR WITH
RESPECT TO ANY OF THE SECURED OBLIGATIONS, (D) RELEASE ANY GUARANTY OR RIGHT OF
OFFSET OR ITS SECURITY INTEREST IN, OR SURRENDER, RELEASE OR PERMIT ANY
SUBSTITUTION OR EXCHANGE FOR, ALL OR ANY PART OF ANY PROPERTY SECURING ANY OF
THE SECURED OBLIGATIONS OR ANY OBLIGATION HEREUNDER, OR EXTEND OR RENEW FOR ONE
OR MORE PERIODS (WHETHER OR NOT LONGER THAN THE ORIGINAL PERIOD) OR RELEASE,
COMPROMISE, ALTER OR EXCHANGE ANY OBLIGATIONS OF ANY NATURE OF ANY OBLIGOR WITH
RESPECT TO ANY SUCH PROPERTY, AND (E) RESORT TO THE GRANTORS (OR ANY OF THEM)
FOR PAYMENT OF ANY OF THE SECURED OBLIGATIONS WHEN DUE, WHETHER OR NOT THE
ADMINISTRATIVE AGENT OR SUCH LENDER SHALL HAVE RESORTED TO ANY PROPERTY SECURING
ANY OF THE SECURED OBLIGATIONS OR ANY OBLIGATION HEREUNDER OR SHALL HAVE
PROCEEDED AGAINST ANY OTHER OF THE GRANTORS OR ANY OTHER OBLIGOR PRIMARILY OR
SECONDARILY OBLIGATED WITH RESPECT TO ANY OF THE SECURED OBLIGATIONS.


 


2.5                                 WAIVERS.  EACH GUARANTOR WAIVES ANY AND ALL
NOTICE OF THE CREATION, RENEWAL, EXTENSION OR ACCRUAL OF ANY OF THE SECURED
OBLIGATIONS AND NOTICE OF OR PROOF OF RELIANCE BY THE ADMINISTRATIVE AGENT OR
ANY LENDER UPON THE GUARANTY CONTAINED IN THIS SECTION 2 OR ACCEPTANCE OF THE
GUARANTY CONTAINED IN THIS SECTION 2; THE SECURED OBLIGATIONS, AND ANY OF THEM,
SHALL CONCLUSIVELY BE DEEMED TO HAVE BEEN CREATED, CONTRACTED OR INCURRED, OR
RENEWED, EXTENDED,

 

7

--------------------------------------------------------------------------------


 

amended or waived, in reliance upon the guaranty contained in this Section 2,
and all dealings between the Company and any of the Guarantors, on the one hand,
and the Administrative Agent and the Lenders, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon the
guaranty contained in this Section 2.  Each Guarantor waives (a) diligence,
presentment, protest, demand for payment and notice of default, dishonor or
nonpayment and all other notices whatsoever to or upon the Company or any of the
Guarantors with respect to the Secured Obligations, (b) notice of the existence
or creation or non-payment of all or any of the Secured Obligations and (c) all
diligence in collection or protection of or realization upon any Secured
Obligations or any security for or guaranty of any Secured Obligations.


 


2.6                                 PAYMENTS.  EACH GUARANTOR HEREBY COVENANTS
AND AGREES THAT PAYMENTS HEREUNDER WILL BE PAID TO THE ADMINISTRATIVE AGENT
WITHOUT SET-OFF OR COUNTERCLAIM IN DOLLARS AT THE OFFICE OF THE ADMINISTRATIVE
AGENT SPECIFIED IN THE CREDIT AGREEMENT.


 


SECTION 3                                   GRANT OF SECURITY INTEREST.


 


3.1                                 GRANT.  EACH GRANTOR HEREBY ASSIGNS AND
TRANSFERS TO THE ADMINISTRATIVE AGENT, AND HEREBY GRANTS TO THE ADMINISTRATIVE
AGENT, FOR THE RATABLE BENEFIT OF THE LENDERS AND (TO THE EXTENT PROVIDED
HEREIN) THEIR AFFILIATES, A CONTINUING SECURITY INTEREST IN ALL OF ITS
COLLATERAL, AS COLLATERAL SECURITY FOR THE PROMPT AND COMPLETE PAYMENT AND
PERFORMANCE WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE) OF THE COMPANY OBLIGATIONS OR THE GUARANTOR OBLIGATIONS, AS THE CASE
MAY BE.  THE FOREGOING GRANT BY THE COMPANY OF A SECURITY INTEREST IN THE
BERMUDA PLEDGED EQUITY SHALL BE CONSTRUED FOR ALL PURPOSES OF THIS AGREEMENT AS
A CHARGE OVER THE BERMUDA PLEDGED EQUITY WITHIN THE MEANING OF BERMUDA LAW.


 


3.2                                 COLLATERAL ASSIGNMENT OF RIGHTS UNDER THE
ASSIGNED AGREEMENTS.  EACH GRANTOR HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS
THE ADMINISTRATIVE AGENT OR ITS AGENTS, IN THEIR SOLE DISCRETION, TO ASSERT,
EITHER DIRECTLY OR ON BEHALF OF ANY GRANTOR, AT ANY TIME THAT AN EVENT OF
DEFAULT EXISTS, ANY CLAIMS ANY GRANTOR MAY FROM TIME TO TIME HAVE AGAINST THE
SELLERS OR ANY OF THEIR AFFILIATES WITH RESPECT TO ANY AND ALL OF THE CONTRACT
RIGHTS OR WITH RESPECT TO ANY AND ALL PAYMENTS OR OTHER OBLIGATIONS DUE FROM THE
SELLERS OR ANY OF THEIR AFFILIATES TO THE COMPANY UNDER OR PURSUANT TO THE
ASSIGNED AGREEMENTS (“PAYMENTS”), AND TO RECEIVE AND COLLECT ANY DAMAGES, AWARDS
AND OTHER MONIES RESULTING THEREFROM AND TO APPLY THE SAME ON ACCOUNT OF THE
SECURED OBLIGATIONS.  AFTER THE OCCURRENCE OF ANY EVENT OF DEFAULT, THE
ADMINISTRATIVE AGENT MAY PROVIDE NOTICE TO THE SELLERS OR ANY OF THEIR
AFFILIATES UNDER ANY ASSIGNED AGREEMENT THAT ALL PAYMENTS SHALL BE MADE TO OR AT
THE DIRECTION OF THE ADMINISTRATIVE AGENT FOR SO LONG AS SUCH EVENT OF DEFAULT
SHALL BE CONTINUING.  FOLLOWING THE DELIVERY OF ANY SUCH NOTICE, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE SELLERS UNDER THE ASSIGNED
AGREEMENT UPON THE TERMINATION OR WAIVER OF ANY SUCH EVENT OF DEFAULT.  EACH
GRANTOR HEREBY IRREVOCABLY MAKES, CONSTITUTES AND APPOINTS THE ADMINISTRATIVE
AGENT (AND ALL OFFICERS, EMPLOYEES, OR AGENTS DESIGNATED BY THE ADMINISTRATIVE
AGENT) AS SUCH GRANTOR’S TRUE AND LAWFUL ATTORNEY (AND AGENT-IN-FACT) FOR THE
PURPOSE OF ENABLING THE ADMINISTRATIVE AGENT OR ITS AGENTS TO ASSERT AND COLLECT
SUCH CLAIMS AND TO APPLY SUCH MONIES IN THE MANNER SET FORTH ABOVE, WHICH
APPOINTMENT, BEING COUPLED WITH AN INTEREST, IS IRREVOCABLE.

 

8

--------------------------------------------------------------------------------


 


SECTION 4                                   REPRESENTATIONS AND WARRANTIES.


 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Company thereunder, each Grantor jointly and severally represents
and warrants to the Administrative Agent and each Lender that:

 


4.1                                 TITLE; NO OTHER LIENS.  EXCEPT FOR PERMITTED
LIENS, THE GRANTORS OWN EACH ITEM OF THE COLLATERAL FREE AND CLEAR OF ANY AND
ALL LIENS.  NO FINANCING STATEMENT OR OTHER PUBLIC NOTICE WITH RESPECT TO ANY
COLLATERAL IS ON FILE OR OF RECORD IN ANY PUBLIC OFFICE, EXCEPT (A) FILINGS MADE
IN CONNECTION WITH PERMITTED LIENS, (B) FILINGS FOR WHICH TERMINATION STATEMENTS
HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT, (C) FILINGS MADE AFTER THE DATE
OF THIS AGREEMENT THAT WERE NOT AUTHORIZED BY ANY GRANTOR AND DO NOT RELATE TO
ANY VALID SECURITY INTEREST THAT WOULD BE PERFECTED UNDER ANY APPLICABLE UNIFORM
COMMERCIAL CODE BY SUCH FILING, (D) FILINGS MADE BY A LESSOR COVERING ONLY
ASSETS SUBJECT TO AN OPERATING LEASE WITH SUCH LESSOR AND (E) FINANCING
STATEMENTS FILED IN ANTICIPATION OF THE REFINANCING OF THE SECURED OBLIGATIONS
THAT ARE NOT ON FILE FOR MORE THAN 10 DAYS, PROVIDED THAT THE COMPANY SHALL GIVE
THE ADMINISTRATIVE AGENT PRIOR WRITTEN NOTICE OF THE FILING OF ANY SUCH
FINANCING STATEMENT DESCRIBED IN THIS CLAUSE (E).


 


4.2                                 PERFECTED FIRST PRIORITY LIENS.  THE
SECURITY INTERESTS GRANTED PURSUANT TO THIS AGREEMENT (A) UPON COMPLETION OF THE
FILINGS SPECIFIED ON SCHEDULE 2 (WHICH, IN THE CASE OF ALL FILINGS REFERRED TO
ON SCHEDULE 2, HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT IN COMPLETED
FORM) WILL CONSTITUTE VALID PERFECTED SECURITY INTERESTS IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE LENDERS AS COLLATERAL
SECURITY FOR EACH GRANTOR’S OBLIGATIONS, IN ALL UCC COLLATERAL IN WHICH A
SECURITY INTEREST MAY BE PERFECTED BY FILING UNDER THE UCC, ENFORCEABLE IN
ACCORDANCE WITH THE TERMS HEREOF AGAINST ALL CREDITORS OF EACH GRANTOR AND ANY
PERSONS PURPORTING TO PURCHASE ANY COLLATERAL FROM EACH GRANTOR AND (B) ARE
PRIOR TO ALL OTHER LIENS ON THE COLLATERAL IN EXISTENCE ON THE DATE HEREOF
EXCEPT FOR PERMITTED LIENS.  THE FILINGS SPECIFIED ON SCHEDULE 2 CONSTITUTE ALL
OF THE FILINGS NECESSARY TO PERFECT ALL SECURITY INTERESTS GRANTED HEREUNDER IN
ALL UCC COLLATERAL IN WHICH A SECURITY INTEREST MAY BE PERFECTED BY FILING UNDER
THE UCC.


 


4.3                                 GRANTOR INFORMATION.  ON THE DATE HEREOF,
SCHEDULE 3 SETS FORTH (A) EACH GRANTOR’S JURISDICTION OF ORGANIZATION, (B) THE
LOCATION OF EACH GRANTOR’S CHIEF EXECUTIVE OFFICE, (C) EACH GRANTOR’S EXACT
LEGAL NAME AS IT APPEARS ON ITS ORGANIZATIONAL DOCUMENTS AND (D) EACH GRANTOR’S
ORGANIZATIONAL IDENTIFICATION NUMBER (TO THE EXTENT A GRANTOR IS ORGANIZED IN A
JURISDICTION WHICH ASSIGNS SUCH NUMBERS) AND FEDERAL EMPLOYER IDENTIFICATION
NUMBER.


 


4.4                                 COLLATERAL LOCATIONS.  ON THE DATE HEREOF,
SCHEDULE 4 SETS FORTH (A) EACH PLACE OF BUSINESS OF EACH GRANTOR (INCLUDING ITS
CHIEF EXECUTIVE OFFICE), (B) ALL LOCATIONS WHERE ALL INVENTORY AND THE EQUIPMENT
OWNED BY EACH GRANTOR IS KEPT, EXCEPT WITH RESPECT TO INVENTORY AND EQUIPMENT
WITH A FAIR MARKET VALUE OF LESS THAN $250,000 (IN THE AGGREGATE FOR ALL
GRANTORS) WHICH MAY BE LOCATED AT OTHER LOCATIONS AND (C) WHETHER EACH SUCH
COLLATERAL LOCATION AND PLACE OF BUSINESS (INCLUDING EACH GRANTOR’S CHIEF
EXECUTIVE OFFICE) IS OWNED OR LEASED (AND IF LEASED, SPECIFIES THE COMPLETE NAME
AND NOTICE ADDRESS OF EACH LESSOR).  AS OF THE DATE HEREOF, NO COLLATERAL IS IN
THE POSSESSION OF ANY LESSOR, BAILEE, WAREHOUSEMAN OR CONSIGNEE, EXCEPT AS
INDICATED ON SCHEDULE 4.

 

9

--------------------------------------------------------------------------------


 


4.5                                 CERTAIN PROPERTY.  NONE OF THE COLLATERAL
CONSTITUTES, OR IS THE PROCEEDS OF, (A) FARM PRODUCTS, (B) HEALTH CARE INSURANCE
RECEIVABLES OR (C) VESSELS, AIRCRAFT OR ANY OTHER PROPERTY SUBJECT TO ANY
CERTIFICATE OF TITLE OR OTHER REGISTRATION STATUTE OF THE UNITED STATES, ANY
STATE OR OTHER JURISDICTION, OTHER THAN MOTOR VEHICLES WITH AN AGGREGATE BOOK
VALUE OF LESS THAN $250,000.


 


4.6                                 INVESTMENT PROPERTY.  (A) THE PLEDGED EQUITY
PLEDGED BY EACH GRANTOR HEREUNDER CONSTITUTE ALL THE ISSUED AND OUTSTANDING
EQUITY INTERESTS OF EACH ISSUER OWNED BY SUCH GRANTOR OR, IN THE CASE OF ANY
FIRST-TIER MATERIAL FOREIGN SUBSIDIARY, 65% OF ALL ISSUED AND OUTSTANDING EQUITY
INTERESTS OF SUCH FIRST-TIER MATERIAL FOREIGN SUBSIDIARY.


 


(B)         ALL OF THE PLEDGED EQUITY HAS BEEN DULY AND VALIDLY ISSUED AND IS
FULLY PAID AND NONASSESSABLE.


 


(C)          EACH OF THE PLEDGED NOTES CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF THE OBLIGOR WITH RESPECT THERETO, ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS (SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR
AFFECTING CREDITORS’ RIGHTS GENERALLY, GENERAL EQUITABLE PRINCIPLES (WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND AN IMPLIED COVENANT OF GOOD
FAITH AND FAIR DEALING).


 


(D)         SCHEDULE 1 LISTS ALL INVESTMENT PROPERTY OWNED BY EACH GRANTOR ON
THE DATE HEREOF.  EACH GRANTOR IS THE RECORD AND BENEFICIAL OWNER OF, AND HAS
GOOD AND MARKETABLE TITLE TO, THE INVESTMENT PROPERTY PLEDGED BY IT HEREUNDER,
FREE OF ANY AND ALL LIENS OR OPTIONS IN FAVOR OF ANY OTHER PERSON, EXCEPT
PERMITTED LIENS.


 


4.7                                 RECEIVABLES.  (A) AS OF THE DATE OF THIS
AGREEMENT, NO MATERIAL AMOUNT PAYABLE TO SUCH GRANTOR UNDER OR IN CONNECTION
WITH ANY RECEIVABLE IS EVIDENCED BY ANY INSTRUMENT OR CHATTEL PAPER WHICH HAS
NOT BEEN DELIVERED TO THE ADMINISTRATIVE AGENT.


 


(B)         NO MORE THAN 5% OF THE AMOUNT OF ALL RECEIVABLES IS PAYABLE BY
GOVERNMENTAL AUTHORITIES.


 


(C)          THE AMOUNTS REPRESENTED BY SUCH GRANTOR TO THE LENDERS FROM TIME TO
TIME AS OWING TO SUCH GRANTOR IN RESPECT OF THE RECEIVABLES (TO THE EXTENT SUCH
REPRESENTATIONS ARE REQUIRED BY ANY OF THE LOAN DOCUMENTS) WILL AT ALL SUCH
TIMES BE ACCURATE IN ALL MATERIAL RESPECTS.


 


4.8                                 INTELLECTUAL PROPERTY.  (A) SCHEDULE 5 LISTS
ALL INTELLECTUAL PROPERTY OWNED BY SUCH GRANTOR IN ITS OWN NAME ON THE DATE
HEREOF WHICH HAS BEEN REGISTERED UNDER ANY REGISTRATION STATUTE (EXCLUDING ANY
INTELLECTUAL PROPERTY THAT IS OF DE MINIMIS VALUE, SUCH AS INTELLECTUAL PROPERTY
THAT SUCH GRANTOR INTENDS TO ABANDON).


 


(B)         ON THE DATE HEREOF, ALL MATERIAL INTELLECTUAL PROPERTY OWNED BY ANY
GRANTOR IS VALID, SUBSISTING, UNEXPIRED AND ENFORCEABLE AND HAS NOT BEEN
ABANDONED.

 

10

--------------------------------------------------------------------------------


 


(C)          EXCEPT AS SET FORTH IN SCHEDULE 5, NONE OF THE MATERIAL
INTELLECTUAL PROPERTY IS THE SUBJECT OF ANY LICENSING OR FRANCHISE AGREEMENT
PURSUANT TO WHICH SUCH GRANTOR IS THE LICENSOR OR FRANCHISOR.


 


(D)         EACH GRANTOR OWNS AND POSSESSES OR HAS A LICENSE OR OTHER RIGHT TO
USE ALL INTELLECTUAL PROPERTY AS IS NECESSARY FOR THE CONDUCT OF THE BUSINESSES
OF SUCH GRANTOR, WITHOUT ANY INFRINGEMENT UPON RIGHTS OF OTHERS WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


4.9                                 DEPOSITARY AND OTHER ACCOUNTS.  ALL
DEPOSITARY AND OTHER ACCOUNTS MAINTAINED BY EACH GRANTOR AS OF THE DATE OF THIS
AGREEMENT ARE DESCRIBED ON SCHEDULE 6 HERETO, WHICH DESCRIPTION INCLUDES FOR
EACH SUCH ACCOUNT THE NAME OF THE GRANTOR MAINTAINING SUCH ACCOUNT, THE NAME,
ADDRESS, TELEPHONE AND FAX NUMBERS OF THE FINANCIAL INSTITUTION AT WHICH SUCH
ACCOUNT IS MAINTAINED, THE ACCOUNT NUMBER AND THE ACCOUNT OFFICER, IF ANY, OF
SUCH ACCOUNT.


 


SECTION 5                                   COVENANTS.


 

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Satisfaction Time:

 


5.1                                 DELIVERY OF INSTRUMENTS, CERTIFICATED
SECURITIES AND CHATTEL PAPER.  IF ANY AMOUNT PAYABLE UNDER OR IN CONNECTION WITH
ANY OF THE COLLATERAL IN EXCESS OF $250,000 (IN THE AGGREGATE FOR ALL GRANTORS)
SHALL BE OR BECOME EVIDENCED BY ANY INSTRUMENT, CERTIFICATED SECURITY OR CHATTEL
PAPER, SUCH INSTRUMENT, CERTIFICATED SECURITY OR CHATTEL PAPER SHALL BE PROMPTLY
DELIVERED TO THE ADMINISTRATIVE AGENT, DULY INDORSED IN A MANNER SATISFACTORY TO
THE ADMINISTRATIVE AGENT, TO BE HELD AS COLLATERAL PURSUANT TO THIS AGREEMENT. 
IN THE EVENT THAT AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, ANY INSTRUMENT, CERTIFICATED
SECURITY OR CHATTEL PAPER NOT THERETOFORE DELIVERED TO THE ADMINISTRATIVE AGENT
AND AT SUCH TIME BEING HELD BY ANY GRANTOR SHALL BE IMMEDIATELY DELIVERED TO THE
ADMINISTRATIVE AGENT, DULY INDORSED IN A MANNER SATISFACTORY TO THE
ADMINISTRATIVE AGENT, TO BE HELD AS COLLATERAL PURSUANT TO THIS AGREEMENT.


 


5.2                                 MAINTENANCE OF PERFECTED SECURITY INTEREST;
FURTHER DOCUMENTATION.  (A) SUCH GRANTOR SHALL MAINTAIN THE SECURITY INTEREST
CREATED BY THIS AGREEMENT AS A PERFECTED SECURITY INTEREST HAVING AT LEAST THE
PRIORITY DESCRIBED IN SECTION 4.2 AND SHALL DEFEND SUCH SECURITY INTEREST
AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER.


 


(B)         SUCH GRANTOR WILL FURNISH TO THE ADMINISTRATIVE AGENT AND THE
LENDERS FROM TIME TO TIME STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND
DESCRIBING THE ASSETS AND PROPERTY OF SUCH GRANTOR AND SUCH OTHER REPORTS IN
CONNECTION THEREWITH AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, ALL IN
REASONABLE DETAIL.


 


(C)          AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF THE
ADMINISTRATIVE AGENT, AND AT THE SOLE EXPENSE OF SUCH GRANTOR, SUCH GRANTOR WILL
PROMPTLY AND DULY EXECUTE AND DELIVER, AND HAVE RECORDED, SUCH FURTHER
INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST FOR THE PURPOSE OF OBTAINING OR PRESERVING THE FULL
BENEFITS OF THIS AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN

 

11

--------------------------------------------------------------------------------


 

granted, including (i) filing any financing or continuation statements under the
UCC (or other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby and (ii) in the case of Investment Property,
deposit accounts and any other relevant Collateral, taking any actions necessary
to enable the Administrative Agent to obtain “control” (within the meaning of
the applicable UCC) with respect thereto; provided that the Administrative Agent
may give any notice of exclusive control or similar notice under any securities
account control agreement or deposit account control agreement only if an Event
of Default under Section 13.1.1 or 13.1.4 of the Credit Agreement exists and
(iii) if requested by the Administrative Agent, delivering, to the extent
permitted by law, any original motor vehicle certificates of title received by
such Grantor from the applicable secretary of state or other governmental
authority after information reflecting the Administrative Agent’s security
interest has been recorded therein.


 


5.3                                 CHANGES IN LOCATIONS, NAME, ETC.  SUCH
GRANTOR SHALL NOT, EXCEPT UPON 30 DAYS’ PRIOR WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT AND DELIVERY TO THE ADMINISTRATIVE AGENT OF (A) ALL
ADDITIONAL FINANCING STATEMENTS AND OTHER DOCUMENTS REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT AS TO THE VALIDITY, PERFECTION AND PRIORITY OF THE SECURITY
INTERESTS PROVIDED FOR HEREIN AND (B) IF APPLICABLE, A WRITTEN SUPPLEMENT TO
SCHEDULE 4 SHOWING ANY ADDITIONAL LOCATION AT WHICH INVENTORY OR EQUIPMENT SHALL
BE KEPT:


 

(I)                                     PERMIT ANY OF THE INVENTORY OR EQUIPMENT
TO BE KEPT AT A LOCATION OTHER THAN THOSE LISTED ON SCHEDULE 4 OR FOR WHICH THE
APPLICABLE GRANTOR HAS OBTAINED, OR USED COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN, A COLLATERAL ACCESS AGREEMENT EXECUTED BY THE OWNER OF SUCH PROPERTY;
PROVIDED THAT UP TO $250,000 (IN THE AGGREGATE FOR ALL GRANTORS) IN FAIR MARKET
VALUE OF ANY SUCH INVENTORY AND EQUIPMENT MAY BE KEPT AT OTHER LOCATIONS;

 

(II)                                  CHANGE ITS JURISDICTION OF ORGANIZATION OR
THE LOCATION OF ITS CHIEF EXECUTIVE OFFICE FROM THAT SPECIFIED ON SCHEDULE 3 OR
IN ANY SUBSEQUENT NOTICE DELIVERED PURSUANT TO THIS SECTION 5.3; OR

 

(III)                               CHANGE ITS NAME, IDENTITY OR CORPORATE
STRUCTURE; PROVIDED THAT KANBAY CONSULTING, LLC MAY CHANGE ITS NAME TO “ADJOINED
CONSULTING LLC” ON OR PROMPTLY FOLLOWING THE DATE HEREOF.

 


(B)         NOTICES.  SUCH GRANTOR WILL ADVISE THE ADMINISTRATIVE AGENT AND THE
LENDERS PROMPTLY, IN REASONABLE DETAIL, OF THE OCCURRENCE OF ANY EVENT WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE AGGREGATE
VALUE OF THE COLLATERAL OR ON THE LIENS CREATED HEREBY.


 


5.4                                 INVESTMENT PROPERTY.  (A) IF SUCH GRANTOR
SHALL BECOME ENTITLED TO RECEIVE OR SHALL RECEIVE ANY CERTIFICATE, OPTION OR
RIGHT IN RESPECT OF THE EQUITY INTERESTS OF ANY ISSUER, WHETHER IN ADDITION TO,
IN SUBSTITUTION OF, AS A CONVERSION OF, OR IN EXCHANGE FOR, ANY OF THE PLEDGED
EQUITY, OR OTHERWISE IN RESPECT THEREOF, SUCH GRANTOR SHALL, TO THE EXTENT SUCH
CERTIFICATE, OPTION OR RIGHT CONSTITUTES PLEDGED EQUITY, ACCEPT THE SAME AS THE
AGENT OF THE ADMINISTRATIVE AGENT AND THE LENDERS, HOLD THE SAME IN TRUST FOR
THE ADMINISTRATIVE AGENT AND THE LENDERS AND DELIVER THE SAME FORTHWITH TO THE
ADMINISTRATIVE AGENT IN THE EXACT FORM RECEIVED, DULY INDORSED BY SUCH GRANTOR
TO THE ADMINISTRATIVE AGENT, IF REQUIRED, TOGETHER WITH AN UNDATED INSTRUMENT OF
TRANSFER

 

12

--------------------------------------------------------------------------------


 

covering such certificate duly executed in blank by such Grantor and with, if
the Administrative Agent so requests, signature guarantied, to be held by the
Administrative Agent, subject to the terms hereof, as additional Collateral for
the Secured Obligations.  Upon the occurrence and during the continuance of an
Event of Default, (i) any sum paid upon or in respect of the Investment Property
upon the liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional Collateral for the
Secured Obligations, and (ii) in case any distribution of capital shall be made
on or in respect of the Investment Property or any property shall be distributed
upon or with respect to the Investment Property pursuant to the recapitalization
or reclassification of the capital of any Issuer or pursuant to the
reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected Lien in favor of the Administrative Agent, be delivered
to the Administrative Agent to be held by it hereunder as additional Collateral
for the Secured Obligations.  Upon the occurrence and during the continuance of
an Event of Default, if any sum of money or property so paid or distributed in
respect of the Investment Property shall be received by such Grantor, such
Grantor shall, until such money or property is paid or delivered to the
Administrative Agent, hold such money or property in trust for the Lenders,
segregated from other funds of such Grantor, as additional Collateral for the
Secured Obligations.


 


(B)         WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, SUCH
GRANTOR WILL NOT (I) VOTE TO ENABLE, OR TAKE ANY OTHER ACTION TO PERMIT, ANY
ISSUER TO ISSUE ANY EQUITY INTERESTS OF ANY NATURE OR TO ISSUE ANY OTHER
SECURITIES OR INTERESTS CONVERTIBLE INTO OR GRANTING THE RIGHT TO PURCHASE OR
EXCHANGE FOR ANY EQUITY INTERESTS OF ANY NATURE OF ANY ISSUER, EXCEPT, IN EACH
CASE, AS PERMITTED BY THE CREDIT AGREEMENT, (II) SELL, ASSIGN, TRANSFER,
EXCHANGE, OR OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH RESPECT TO, THE
INVESTMENT PROPERTY OR PROCEEDS THEREOF (EXCEPT PURSUANT TO A TRANSACTION
PERMITTED BY THE CREDIT AGREEMENT) OTHER THAN, WITH RESPECT TO INVESTMENT
PROPERTY NOT CONSTITUTING PLEDGED EQUITY OR PLEDGED NOTES, ANY SUCH ACTION WHICH
IS NOT PROHIBITED BY THE CREDIT AGREEMENT OR (III) ENTER INTO ANY AGREEMENT OR
UNDERTAKING RESTRICTING THE RIGHT OR ABILITY OF SUCH GRANTOR OR THE
ADMINISTRATIVE AGENT TO SELL, ASSIGN OR TRANSFER ANY OF THE INVESTMENT PROPERTY
OR PROCEEDS THEREOF EXCEPT, WITH RESPECT TO SUCH INVESTMENT PROPERTY,
SHAREHOLDERS’ AGREEMENTS ENTERED INTO BY SUCH GRANTOR WITH RESPECT TO PERSONS IN
WHICH SUCH GRANTOR MAINTAINS AN OWNERSHIP INTEREST OF 50% OR LESS.


 


(C)          IN THE CASE OF EACH GRANTOR WHICH IS AN ISSUER, SUCH ISSUER AGREES
THAT (I) IT WILL BE BOUND BY THE TERMS OF THIS AGREEMENT RELATING TO THE
INVESTMENT PROPERTY ISSUED BY IT AND WILL COMPLY WITH SUCH TERMS INSOFAR AS SUCH
TERMS ARE APPLICABLE TO IT, (II) IT WILL NOTIFY THE ADMINISTRATIVE AGENT
PROMPTLY IN WRITING OF THE OCCURRENCE OF ANY OF THE EVENTS DESCRIBED IN SECTION
5.5(A) WITH RESPECT TO THE INVESTMENT PROPERTY ISSUED BY IT AND (III) THE TERMS
OF SECTIONS 6.3(C) AND 6.7 SHALL APPLY TO SUCH GRANTOR WITH RESPECT TO ALL
ACTIONS THAT MAY BE REQUIRED OF IT PURSUANT TO SECTION 6.3(C) OR 6.7 REGARDING
THE INVESTMENT PROPERTY ISSUED BY IT.


 


5.5                                 RECEIVABLES.  (A) OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH ITS PAST PRACTICE AND IN AMOUNTS WHICH ARE
NOT MATERIAL TO THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE, SUCH GRANTOR
WILL NOT (I) GRANT ANY EXTENSION OF THE TIME OF PAYMENT OF ANY RECEIVABLE,
(II) COMPROMISE OR SETTLE ANY RECEIVABLE FOR LESS THAN THE FULL AMOUNT THEREOF,
(III) RELEASE, WHOLLY OR PARTIALLY, ANY PERSON LIABLE FOR THE PAYMENT OF ANY
RECEIVABLE, (IV) ALLOW ANY CREDIT OR

 

13

--------------------------------------------------------------------------------


 

discount whatsoever on any Receivable or (v) amend, supplement or modify any
Receivable in any manner that could adversely affect the value thereof.


 


(B)         SUCH GRANTOR WILL DELIVER TO THE ADMINISTRATIVE AGENT A COPY OF EACH
MATERIAL DEMAND, NOTICE OR DOCUMENT RECEIVED BY IT THAT QUESTIONS OR CALLS INTO
DOUBT THE VALIDITY OR ENFORCEABILITY OF MORE THAN 5% OF THE AGGREGATE AMOUNT OF
THE THEN OUTSTANDING RECEIVABLES FOR ALL GRANTORS.


 


5.6                                 INTELLECTUAL PROPERTY.  (A) SUCH GRANTOR
(EITHER ITSELF OR THROUGH LICENSEES) WILL (I) CONTINUE TO USE EACH TRADEMARK
THAT IS MATERIAL TO THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A
WHOLE (SO LONG AS IT IS MATERIAL TO SUCH BUSINESS) IN ORDER TO MAINTAIN SUCH
TRADEMARK IN FULL FORCE FREE FROM ANY CLAIM OF ABANDONMENT FOR NON-USE, (II) USE
SUCH TRADEMARK WITH THE APPROPRIATE NOTICE OF REGISTRATION AND ALL OTHER NOTICES
AND LEGENDS REQUIRED BY APPLICABLE LAW, (III) NOT ADOPT OR USE ANY MARK WHICH IS
CONFUSINGLY SIMILAR OR A COLORABLE IMITATION OF SUCH TRADEMARK UNLESS THE
ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE LENDERS, SHALL OBTAIN A
PERFECTED SECURITY INTEREST IN SUCH MARK PURSUANT TO THIS AGREEMENT, AND
(IV) NOT (AND NOT PERMIT ANY LICENSEE OR SUBLICENSEE THEREOF TO) DO ANY ACT OR
KNOWINGLY OMIT TO DO ANY ACT WHEREBY SUCH TRADEMARK MAY BECOME INVALIDATED OR
IMPAIRED IN ANY WAY.


 


(B)         SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT DO ANY
ACT, OR OMIT TO DO ANY ACT, WHEREBY ANY PATENT THAT IS MATERIAL TO THE BUSINESS
OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE (SO LONG AS IT IS MATERIAL
TO SUCH BUSINESS) MAY BECOME FORFEITED, ABANDONED OR DEDICATED TO THE PUBLIC.


 


(C)          SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) (I) WILL EMPLOY
EACH COPYRIGHT THAT IS MATERIAL TO THE BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES TAKEN AS A WHOLE (SO LONG AS IT IS MATERIAL TO SUCH BUSINESS) AND
(II) WILL NOT (AND WILL NOT PERMIT ANY LICENSEE OR SUBLICENSEE THEREOF TO) DO
ANY ACT OR KNOWINGLY OMIT TO DO ANY ACT WHEREBY ANY SUCH COPYRIGHTS MAY BECOME
INVALIDATED OR OTHERWISE IMPAIRED.  SUCH GRANTOR WILL NOT (EITHER ITSELF OR
THROUGH LICENSEES) DO ANY ACT WHEREBY ANY COPYRIGHT THAT IS MATERIAL TO THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE (SO LONG AS IT IS
MATERIAL TO SUCH BUSINESS) MAY FALL INTO THE PUBLIC DOMAIN.


 


(D)         SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT DO ANY
ACT THAT KNOWINGLY USES ANY INTELLECTUAL PROPERTY THAT IS MATERIAL TO THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE (SO LONG AS IT IS
MATERIAL TO SUCH BUSINESS) TO INFRINGE THE INTELLECTUAL PROPERTY RIGHTS OF ANY
OTHER PERSON.


 


(E)          SUCH GRANTOR WILL NOTIFY THE ADMINISTRATIVE AGENT AND THE LENDERS
PROMPTLY IF IT KNOWS, OR HAS REASON TO KNOW, THAT ANY APPLICATION OR
REGISTRATION RELATING TO ANY MATERIAL INTELLECTUAL PROPERTY MAY BECOME
FORFEITED, ABANDONED OR DEDICATED TO THE PUBLIC, OR OF ANY ADVERSE DETERMINATION
OR DEVELOPMENT (INCLUDING THE INSTITUTION OF, OR ANY SUCH DETERMINATION OR
DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES PATENT AND TRADEMARK OFFICE,
THE UNITED STATES COPYRIGHT OFFICE OR ANY COURT OR TRIBUNAL IN ANY COUNTRY)
REGARDING, SUCH GRANTOR’S OWNERSHIP OF, OR THE VALIDITY OF, ANY MATERIAL
INTELLECTUAL PROPERTY OR SUCH GRANTOR’S RIGHT TO REGISTER THE SAME OR TO OWN AND
MAINTAIN THE SAME.

 

14

--------------------------------------------------------------------------------


 


(F)            WHENEVER SUCH GRANTOR, EITHER BY ITSELF OR THROUGH ANY AGENT,
EMPLOYEE, LICENSEE OR DESIGNEE, SHALL FILE AN APPLICATION FOR THE REGISTRATION
OF ANY INTELLECTUAL PROPERTY WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE,
THE UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN ANY OTHER
COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, SUCH GRANTOR SHALL REPORT SUCH
FILING TO THE ADMINISTRATIVE AGENT CONCURRENTLY WITH THE NEXT DELIVERY OF
FINANCIAL STATEMENTS OF THE COMPANY PURSUANT TO SECTION 10.1 OF THE CREDIT
AGREEMENT.  UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH GRANTOR SHALL
EXECUTE AND DELIVER, AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS,
DOCUMENTS, AND PAPERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO
EVIDENCE THE ADMINISTRATIVE AGENT’S SECURITY INTEREST IN ANY COPYRIGHT, PATENT
OR TRADEMARK AND THE GOODWILL AND GENERAL INTANGIBLES OF SUCH GRANTOR RELATING
THERETO OR REPRESENTED THEREBY.


 


(G)         SUCH GRANTOR WILL TAKE ALL REASONABLE AND NECESSARY STEPS TO
MAINTAIN AND PURSUE EACH APPLICATION (AND TO OBTAIN THE RELEVANT REGISTRATION)
AND TO MAINTAIN EACH REGISTRATION OF ALL MATERIAL INTELLECTUAL PROPERTY OWNED BY
IT.


 


(H)         IN THE EVENT THAT ANY MATERIAL INTELLECTUAL PROPERTY IS INFRINGED
UPON OR MISAPPROPRIATED OR DILUTED BY A THIRD PARTY, SUCH GRANTOR SHALL (I) TAKE
SUCH ACTIONS AS SUCH GRANTOR SHALL REASONABLY DEEM APPROPRIATE UNDER THE
CIRCUMSTANCES TO PROTECT SUCH INTELLECTUAL PROPERTY AND (II) IF SUCH
INTELLECTUAL PROPERTY IS OF MATERIAL ECONOMIC VALUE, PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AFTER IT LEARNS THEREOF AND, TO THE EXTENT, IN ITS
REASONABLE JUDGMENT, SUCH GRANTOR DETERMINES IT APPROPRIATE UNDER THE
CIRCUMSTANCES, SUE FOR INFRINGEMENT, MISAPPROPRIATION OR DILUTION, TO SEEK
INJUNCTIVE RELIEF WHERE APPROPRIATE AND TO RECOVER ANY AND ALL DAMAGES FOR SUCH
INFRINGEMENT, MISAPPROPRIATION OR DILUTION.


 


5.7                                 SELLER UNDERTAKINGS.


 


(A)          EACH GRANTOR SHALL KEEP THE ADMINISTRATIVE AGENT INFORMED OF ALL
CIRCUMSTANCES BEARING UPON ANY MATERIAL CLAIM (INCLUDING ANY SUCH POTENTIAL
CLAIM) UNDER OR WITH RESPECT TO THE ASSIGNED AGREEMENTS AND THE SELLER
UNDERTAKINGS AND SUCH GRANTOR SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT, (I) WAIVE ANY OF ITS RIGHTS OR REMEDIES UNDER ANY
ASSIGNED AGREEMENT WITH RESPECT TO ANY OF THE SELLER UNDERTAKINGS IN EXCESS OF
$500,000, (II) SETTLE, COMPROMISE OR OFFSET ANY AMOUNT PAYABLE BY THE SELLERS TO
SUCH GRANTOR UNDER ANY ASSIGNED AGREEMENT IN EXCESS OF $500,000 OR (III) AMEND
OR OTHERWISE MODIFY ANY ASSIGNED AGREEMENT IN ANY MANNER WHICH IS ADVERSE TO THE
INTERESTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER.

 


(B)         EACH GRANTOR SHALL PERFORM AND OBSERVE ALL THE TERMS AND CONDITIONS
OF EACH ASSIGNED AGREEMENT TO BE PERFORMED BY IT, MAINTAIN EACH ASSIGNED
AGREEMENT IN FULL FORCE AND EFFECT, ENFORCE EACH ASSIGNED AGREEMENT IN
ACCORDANCE WITH ITS TERMS AND TAKE ALL SUCH ACTION TO SUCH END AS MAY FROM TIME
TO TIME BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT.

 


(C)          ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, (I) EACH
APPLICABLE GRANTOR SHALL REMAIN LIABLE UNDER EACH ASSIGNED AGREEMENT TO THE
EXTENT SET FORTH THEREIN TO PERFORM ALL OF ITS DUTIES AND OBLIGATIONS THEREUNDER
TO THE SAME EXTENT AS IF THIS AGREEMENT HAD NOT BEEN EXECUTED, (II) THE EXERCISE
BY THE ADMINISTRATIVE AGENT OF ANY OF ITS RIGHTS HEREUNDER

 

15

--------------------------------------------------------------------------------


 

shall not release any Grantor from any of its duties or obligations under any
Assigned Agreement and (iii) neither the Administrative Agent nor any other
Lender shall have any obligation or liability under any Assigned Agreement by
reason of this Agreement, nor shall the Administrative Agent or any other Lender
be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 


5.8                                 DEPOSITARY AND OTHER DEPOSIT ACCOUNTS.  NO
GRANTOR SHALL OPEN ANY DEPOSITARY OR OTHER DEPOSIT ACCOUNT (OTHER THAN AN
ACCOUNT WITH LASALLE) UNLESS SUCH GRANTOR SHALL HAVE GIVEN THE ADMINISTRATIVE
AGENT 10 DAYS’ PRIOR WRITTEN NOTICE OF ITS INTENTION TO OPEN SUCH ACCOUNT.  THE
GRANTORS SHALL DELIVER TO THE ADMINISTRATIVE AGENT A REVISED VERSION OF
SCHEDULE 6 WITHIN FIVE DAYS OF OPENING ANY ACCOUNT (OTHER THAN AN ACCOUNT WITH
LASALLE).  EACH GRANTOR HEREBY AUTHORIZES THE FINANCIAL INSTITUTIONS AT WHICH
SUCH GRANTOR MAINTAINS A DEPOSIT ACCOUNT TO PROVIDE THE ADMINISTRATIVE AGENT
WITH SUCH INFORMATION WITH RESPECT TO SUCH DEPOSIT ACCOUNT AS THE ADMINISTRATIVE
AGENT MAY FROM TIME TO TIME REASONABLY REQUEST, AND EACH GRANTOR HEREBY CONSENTS
TO SUCH INFORMATION BEING PROVIDED TO THE ADMINISTRATIVE AGENT.


 


5.9                                 OTHER MATTERS.


 


(A)          WITHIN 30 DAYS AFTER THE CLOSING DATE, EACH OF THE GRANTORS SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT A COLLATERAL ACCESS AGREEMENT WITH RESPECT TO (A) EACH
BAILEE WITH WHICH SUCH GRANTOR KEEPS INVENTORY OR OTHER ASSETS AS OF THE CLOSING
DATE WITH A FAIR MARKET VALUE IN EXCESS OF $250,000 AND (B) EACH LANDLORD WHICH
LEASES REAL PROPERTY (AND THE ACCOMPANYING FACILITIES), OTHER THAN ANY SUCH
PROPERTY THAT IS SUBJECT TO A LEASEHOLD MORTGAGE IN FAVOR OF THE ADMINISTRATIVE
AGENT, TO ANY OF THE GRANTORS AS OF THE CLOSING DATE; PROVIDED THAT THE FAILURE
TO SO DELIVER ANY SUCH COLLATERAL ACCESS AGREEMENT SHALL NOT CONSTITUTE A BREACH
HEREOF TO THE EXTENT SUCH COMMERCIALLY REASONABLE EFFORTS HAVE BEEN MADE.  SUCH
REQUIREMENT MAY BE WAIVED AT THE OPTION OF THE ADMINISTRATIVE AGENT.  IF ANY
GRANTOR SHALL CAUSE TO BE DELIVERED INVENTORY OR OTHER PROPERTY IN EXCESS OF
$250,000 IN FAIR MARKET VALUE TO ANY BAILEE AFTER THE CLOSING DATE, SUCH GRANTOR
SHALL USE REASONABLE EFFORTS TO CAUSE SUCH BAILEE TO SIGN A COLLATERAL ACCESS
AGREEMENT.  SUCH REQUIREMENT MAY BE WAIVED AT THE OPTION OF THE ADMINISTRATIVE
AGENT.  IF ANY GRANTOR SHALL LEASE ANY REAL PROPERTY OR FACILITY AND THE FAIR
MARKET VALUE OF PROPERTY OF SUCH GRANTOR LOCATED AT SUCH LEASED REAL PROPERTY OR
FACILITY IS IN EXCESS OF $250,000 AFTER THE CLOSING DATE, SUCH GRANTOR SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE LANDLORD IN RESPECT OF SUCH LEASED
PROPERTY OR FACILITY, OTHER THAN ANY SUCH LEASED PROPERTY OR FACILITY THAT IS
SUBJECT TO A LEASEHOLD MORTGAGE IN FAVOR OF THE ADMINISTRATIVE AGENT TO SIGN A
COLLATERAL ACCESS AGREEMENT.  SUCH REQUIREMENT MAY BE WAIVED AT THE OPTION OF
THE ADMINISTRATIVE AGENT.


 


(B)         EACH GRANTOR AUTHORIZES THE ADMINISTRATIVE AGENT TO, AT ANY TIME AND
FROM TIME TO TIME, FILE FINANCING STATEMENTS, CONTINUATION STATEMENTS, AND
AMENDMENTS THERETO THAT DESCRIBE THE COLLATERAL AS “ALL ASSETS” OF EACH GRANTOR,
OR WORDS OF SIMILAR EFFECT, AND WHICH CONTAIN ANY OTHER INFORMATION REQUIRED
PURSUANT TO THE UCC FOR THE SUFFICIENCY OF FILING OFFICE ACCEPTANCE OF ANY
FINANCING STATEMENT, CONTINUATION STATEMENT, OR AMENDMENT, AND EACH GRANTOR
AGREES TO FURNISH ANY SUCH INFORMATION TO THE ADMINISTRATIVE AGENT PROMPTLY UPON
REQUEST.  ANY SUCH FINANCING STATEMENT, CONTINUATION STATEMENT, OR AMENDMENT MAY
BE SIGNED BY THE ADMINISTRATIVE AGENT ON BEHALF OF ANY GRANTOR AND MAY BE FILED
AT ANY TIME IN ANY JURISDICTION.

 

16

--------------------------------------------------------------------------------


 


(C)          EACH GRANTOR SHALL, AT ANY TIME AND FROM TIME AND TO TIME, (I) AT
THE REASONABLE REQUEST OF THE ADMINISTRATIVE AGENT, USE COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN AN ACKNOWLEDGEMENT, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, OF ANY BAILEE HAVING POSSESSION OF ANY
OF THE COLLATERAL, STATING THAT THE BAILEE HOLDS SUCH COLLATERAL FOR THE
ADMINISTRATIVE AGENT, (II) TAKE SUCH STEPS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST FOR THE ADMINISTRATIVE AGENT TO OBTAIN “CONTROL” OF ANY
LETTER-OF-CREDIT RIGHTS, OR ELECTRONIC CHATTEL PAPER (AS SUCH TERMS ARE DEFINED
BY THE UCC WITH CORRESPONDING PROVISIONS THEREOF DEFINING WHAT CONSTITUTES
“CONTROL” FOR SUCH ITEMS OF COLLATERAL), WITH ANY AGREEMENTS ESTABLISHING
CONTROL TO BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, AND (III) TAKE SUCH STEPS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST FOR THE ADMINISTRATIVE AGENT TO OTHERWISE TO INSURE THE
CONTINUED PERFECTION AND PRIORITY OF THE ADMINISTRATIVE AGENT’S SECURITY
INTEREST IN ANY OF THE COLLATERAL AND OF THE PRESERVATION OF ITS RIGHTS
THEREIN.  IF ANY GRANTOR SHALL AT ANY TIME, ACQUIRE A “COMMERCIAL TORT CLAIM”
(AS SUCH TERM IS DEFINED IN THE UCC) IN EXCESS OF $250,000, SUCH GRANTOR SHALL
PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT THEREOF IN WRITING AND SUPPLEMENT
SCHEDULE 7, THEREIN PROVIDING A REASONABLE DESCRIPTION AND SUMMARY THEREOF, AND
UPON DELIVERY THEREOF TO THE ADMINISTRATIVE AGENT, SUCH GRANTOR SHALL BE DEEMED
TO THEREBY GRANT TO THE ADMINISTRATIVE AGENT (AND SUCH GRANTOR HEREBY GRANTS TO
THE ADMINISTRATIVE AGENT) A SECURITY INTEREST AND LIEN IN AND TO SUCH COMMERCIAL
TORT CLAIM AND ALL PROCEEDS THEREOF, ALL UPON THE TERMS OF AND GOVERNED BY THIS
AGREEMENT.


 


(D)         WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF ANY GRANTOR AT
ANY TIME HOLDS OR ACQUIRES AN INTEREST IN ELECTRONIC CHATTEL PAPER OR
“TRANSFERABLE RECORDS”, AS THAT TERM IS DEFINED IN SECTION 201 OF THE FEDERAL
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, OR IN §16 OF THE
UNIFORM ELECTRONIC TRANSACTIONS ACT AS IN EFFECT IN ANY RELEVANT JURISDICTION IN
EACH CASE HAVING AN AGGREGATE VALUE IN EXCESS OF $250,000, SUCH GRANTOR SHALL
PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT THEREOF AND, AT THE REQUEST OF THE
ADMINISTRATIVE AGENT, SHALL TAKE SUCH ACTION AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST TO VEST IN THE ADMINISTRATIVE AGENT “CONTROL” UNDER
SECTION 9-105 OF THE UCC OF SUCH ELECTRONIC CHATTEL PAPER OR CONTROL UNDER
SECTION 201 OF THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE
ACT OR, AS THE CASE MAY BE, §16 OF THE UNIFORM ELECTRONIC TRANSACTIONS ACT, AS
SO IN EFFECT IN SUCH JURISDICTION, OF SUCH TRANSFERABLE RECORD.  THE
ADMINISTRATIVE AGENT AGREES WITH THE GRANTORS THAT THE ADMINISTRATIVE AGENT WILL
ARRANGE, PURSUANT TO PROCEDURES REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND SO LONG AS SUCH PROCEDURES WILL NOT RESULT IN THE ADMINISTRATIVE
AGENT’S LOSS OF CONTROL, FOR THE GRANTORS TO MAKE ALTERATIONS TO THE ELECTRONIC
CHATTEL PAPER OR TRANSFERABLE RECORD PERMITTED UNDER SECTION 9-105 OF THE UCC
OR, AS THE CASE MAY BE, SECTION 201 OF THE FEDERAL ELECTRONIC SIGNATURES IN
GLOBAL AND NATIONAL COMMERCE ACT OR §16 OF THE UNIFORM ELECTRONIC TRANSACTIONS
ACT FOR A PARTY IN CONTROL TO MAKE WITHOUT LOSS OF CONTROL, UNLESS AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD OCCUR AFTER TAKING INTO ACCOUNT
ANY ACTION BY ANY GRANTOR WITH RESPECT TO SUCH ELECTRONIC CHATTEL PAPER OR
TRANSFERABLE RECORD.


 


(E)          WITHIN 30 DAYS AFTER THE CLOSING DATE (OR SUCH LONGER PERIOD AS THE
ADMINISTRATIVE AGENT MAY AGREE), THE COMPANY SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT A COLLATERAL ASSIGNMENT, IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT, OF EACH BUSINESS INTERRUPTION INSURANCE POLICY
MAINTAINED BY THE COMPANY.

 

17

--------------------------------------------------------------------------------


 


SECTION 6                                   REMEDIAL PROVISIONS.


 


6.1                                 CERTAIN MATTERS RELATING TO RECEIVABLES. 
(A) AT ANY TIME AND FROM TIME TO TIME AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT SHALL HAVE THE
RIGHT TO MAKE TEST VERIFICATIONS OF THE RECEIVABLES IN ANY MANNER AND THROUGH
ANY MEDIUM THAT IT REASONABLY CONSIDERS ADVISABLE, AND EACH GRANTOR SHALL
FURNISH ALL SUCH ASSISTANCE AND INFORMATION AS THE ADMINISTRATIVE AGENT MAY
REQUIRE IN CONNECTION WITH SUCH TEST VERIFICATIONS.  AT ANY TIME AND FROM TIME
TO TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
UPON THE ADMINISTRATIVE AGENT’S REQUEST AND AT THE EXPENSE OF THE RELEVANT
GRANTOR, SUCH GRANTOR SHALL CAUSE INDEPENDENT PUBLIC ACCOUNTANTS OR OTHERS
SATISFACTORY TO THE ADMINISTRATIVE AGENT TO FURNISH TO THE ADMINISTRATIVE AGENT
REPORTS SHOWING RECONCILIATIONS, AGINGS AND TEST VERIFICATIONS OF, AND TRIAL
BALANCES FOR, THE RECEIVABLES.


 


(B)         THE ADMINISTRATIVE AGENT HEREBY AUTHORIZES EACH GRANTOR TO COLLECT
SUCH GRANTOR’S RECEIVABLES, AND THE ADMINISTRATIVE AGENT MAY CURTAIL OR
TERMINATE SUCH AUTHORITY AT ANY TIME AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT.  IF REQUIRED BY THE ADMINISTRATIVE AGENT AT
ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
ANY PAYMENTS OF RECEIVABLES, WHEN COLLECTED BY ANY GRANTOR, (I) SHALL BE
FORTHWITH (AND, IN ANY EVENT, WITHIN TWO BUSINESS DAYS) DEPOSITED BY SUCH
GRANTOR IN THE EXACT FORM RECEIVED, DULY INDORSED BY SUCH GRANTOR TO THE
ADMINISTRATIVE AGENT IF REQUIRED, IN A COLLATERAL ACCOUNT MAINTAINED UNDER THE
SOLE DOMINION AND CONTROL OF THE ADMINISTRATIVE AGENT, SUBJECT TO WITHDRAWAL BY
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS ONLY AS PROVIDED IN
SECTION 6.5, AND (II) UNTIL SO TURNED OVER, SHALL BE HELD BY SUCH GRANTOR IN
TRUST FOR THE ADMINISTRATIVE AGENT AND THE LENDERS, SEGREGATED FROM OTHER FUNDS
OF SUCH GRANTOR.  EACH SUCH DEPOSIT OF PROCEEDS OF RECEIVABLES SHALL BE
ACCOMPANIED BY A REPORT IDENTIFYING IN REASONABLE DETAIL THE NATURE AND SOURCE
OF THE PAYMENTS INCLUDED IN THE DEPOSIT.


 


(C)          AT ANY TIME AND FROM TIME TO TIME AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, AT THE ADMINISTRATIVE AGENT’S REQUEST,
EACH GRANTOR SHALL DELIVER TO THE ADMINISTRATIVE AGENT ALL ORIGINAL AND OTHER
DOCUMENTS EVIDENCING, AND RELATING TO, THE AGREEMENTS AND TRANSACTIONS WHICH
GAVE RISE TO THE RECEIVABLES, INCLUDING ALL ORIGINAL ORDERS, INVOICES AND
SHIPPING RECEIPTS.


 


6.2                                 COMMUNICATIONS WITH OBLIGORS; GRANTORS
REMAIN LIABLE.  (A) THE ADMINISTRATIVE AGENT IN ITS OWN NAME OR IN THE NAME OF
OTHERS MAY AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT COMMUNICATE WITH OBLIGORS UNDER THE RECEIVABLES TO VERIFY WITH
THEM TO THE ADMINISTRATIVE AGENT’S SATISFACTION THE EXISTENCE, AMOUNT AND TERMS
OF ANY RECEIVABLES.


 


(B)         UPON THE REQUEST OF THE ADMINISTRATIVE AGENT AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR SHALL
NOTIFY OBLIGORS ON THE RECEIVABLES THAT THE RECEIVABLES HAVE BEEN ASSIGNED TO
THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE LENDERS AND THAT
PAYMENTS IN RESPECT THEREOF SHALL BE MADE DIRECTLY TO THE ADMINISTRATIVE AGENT.


 


(C)          ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, EACH GRANTOR SHALL
REMAIN LIABLE IN RESPECT OF EACH OF THE RECEIVABLES TO OBSERVE AND PERFORM ALL
THE CONDITIONS AND

 

18

--------------------------------------------------------------------------------


 

obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto.  Neither the Administrative
Agent nor any Lender shall have any obligation or liability under any Receivable
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Administrative Agent or any Lender of any
payment relating thereto, nor shall the Administrative Agent or any Lender be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.


 


(D)         FOR THE PURPOSE OF ENABLING THE ADMINISTRATIVE AGENT TO EXERCISE
RIGHTS AND REMEDIES UNDER THIS AGREEMENT, EACH GRANTOR HEREBY GRANTS TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE
LENDERS, AN IRREVOCABLE, NONEXCLUSIVE LICENSE (EXERCISABLE WITHOUT PAYMENT OF
ROYALTY OR OTHER COMPENSATION TO SUCH GRANTOR) TO USE, LICENSE OR SUBLICENSE ANY
INTELLECTUAL PROPERTY NOW OWNED OR HEREAFTER ACQUIRED BY SUCH GRANTOR THAT
CONSTITUTES COLLATERAL, AND WHEREVER THE SAME MAY BE LOCATED, AND INCLUDING IN
SUCH LICENSE ACCESS TO ALL MEDIA IN WHICH ANY OF THE LICENSED ITEMS MAY BE
RECORDED OR STORED AND TO ALL COMPUTER SOFTWARE AND PROGRAMS USED FOR THE
COMPILATION OR PRINTOUT THEREOF.


 


6.3                                 INVESTMENT PROPERTY.  (A) UNLESS AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND THE ADMINISTRATIVE AGENT SHALL
HAVE GIVEN NOTICE TO THE RELEVANT GRANTOR OF THE ADMINISTRATIVE AGENT’S INTENT
TO EXERCISE ITS CORRESPONDING RIGHTS PURSUANT TO SECTION 6.3(B), EACH GRANTOR
SHALL BE PERMITTED TO RECEIVE ALL CASH DIVIDENDS AND DISTRIBUTIONS PAID IN
RESPECT OF THE PLEDGED EQUITY AND ALL PAYMENTS MADE IN RESPECT OF THE PLEDGED
NOTES, TO THE EXTENT PERMITTED IN THE CREDIT AGREEMENT, AND TO EXERCISE ALL
VOTING AND OTHER RIGHTS WITH RESPECT TO THE INVESTMENT PROPERTY; PROVIDED THAT
NO VOTE SHALL BE CAST OR OTHER RIGHT EXERCISED OR ACTION TAKEN WHICH COULD
REASONABLY BE EXPECTED TO MATERIALLY IMPAIR THE VALUE OF, OR THE INTERESTS OF
THE ADMINISTRATIVE AGENT IN, THE PLEDGED EQUITY OR THE PLEDGED NOTES OR WHICH
WOULD BE INCONSISTENT WITH OR RESULT IN ANY VIOLATION OF ANY PROVISION OF THE
CREDIT AGREEMENT, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


(B)         IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING AND THE
ADMINISTRATIVE AGENT SHALL GIVE NOTICE OF ITS INTENT TO EXERCISE SUCH RIGHTS TO
THE RELEVANT GRANTOR OR GRANTORS, (I) THE ADMINISTRATIVE AGENT SHALL HAVE THE
RIGHT TO RECEIVE ANY AND ALL CASH DIVIDENDS AND DISTRIBUTIONS, PAYMENTS OR OTHER
PROCEEDS PAID IN RESPECT OF THE INVESTMENT PROPERTY AND MAKE APPLICATION THEREOF
TO THE OBLIGATIONS IN SUCH ORDER AS THE ADMINISTRATIVE AGENT MAY DETERMINE, AND
(II) ANY OR ALL OF THE INVESTMENT PROPERTY SHALL BE REGISTERED IN THE NAME OF
THE ADMINISTRATIVE AGENT OR ITS NOMINEE, AND THE ADMINISTRATIVE AGENT OR ITS
NOMINEE MAY THEREAFTER EXERCISE (X) ALL VOTING AND OTHER RIGHTS PERTAINING TO
SUCH INVESTMENT PROPERTY AT ANY MEETING OF HOLDERS OF THE EQUITY INTERESTS OF
THE RELEVANT ISSUER OR ISSUERS OR OTHERWISE AND (Y) ALL RIGHTS OF CONVERSION,
EXCHANGE AND SUBSCRIPTION AND ANY OTHER RIGHT, PRIVILEGE OR OPTION PERTAINING TO
SUCH INVESTMENT PROPERTY AS IF IT WERE THE ABSOLUTE OWNER THEREOF (INCLUDING THE
RIGHT TO EXCHANGE AT ITS DISCRETION ANY AND ALL OF THE INVESTMENT PROPERTY UPON
THE MERGER, CONSOLIDATION, REORGANIZATION, RECAPITALIZATION OR OTHER FUNDAMENTAL
CHANGE IN THE CORPORATE OR

 

19

--------------------------------------------------------------------------------


 

other structure of any Issuer, or upon the exercise by any Grantor or the
Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.


 


(C)          EACH GRANTOR HEREBY AUTHORIZES AND INSTRUCTS EACH ISSUER OF ANY
INVESTMENT PROPERTY PLEDGED BY SUCH GRANTOR HEREUNDER TO (I) COMPLY WITH ANY
INSTRUCTION RECEIVED BY IT FROM THE ADMINISTRATIVE AGENT IN WRITING THAT (X)
STATES THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (Y) IS
OTHERWISE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT ANY OTHER OR
FURTHER INSTRUCTIONS FROM SUCH GRANTOR, AND EACH GRANTOR AGREES THAT EACH ISSUER
SHALL BE FULLY PROTECTED IN SO COMPLYING AND (II) UNLESS OTHERWISE EXPRESSLY
PERMITTED HEREBY, PAY ANY DIVIDENDS, DISTRIBUTIONS OR OTHER PAYMENTS WITH
RESPECT TO THE INVESTMENT PROPERTY DIRECTLY TO THE ADMINISTRATIVE AGENT.


 


6.4                                 PROCEEDS TO BE TURNED OVER TO ADMINISTRATIVE
AGENT.  IN ADDITION TO THE RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS
SPECIFIED IN SECTION 6.1 WITH RESPECT TO PAYMENTS OF RECEIVABLES, IF AN EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING AND THE ADMINISTRATIVE AGENT SHALL GIVE
NOTICE OF ITS INTENT TO EXERCISE SUCH RIGHTS TO THE RELEVANT GRANTOR OR
GRANTORS, ALL PROCEEDS RECEIVED BY ANY GRANTOR CONSISTING OF CASH, CHECKS AND
OTHER CASH EQUIVALENT ITEMS SHALL BE HELD BY SUCH GRANTOR IN TRUST FOR THE
ADMINISTRATIVE AGENT AND THE LENDERS, SEGREGATED FROM OTHER FUNDS OF SUCH
GRANTOR, AND SHALL, FORTHWITH UPON RECEIPT BY SUCH GRANTOR, BE TURNED OVER TO
THE ADMINISTRATIVE AGENT IN THE EXACT FORM RECEIVED BY SUCH GRANTOR (DULY
INDORSED BY SUCH GRANTOR TO THE ADMINISTRATIVE AGENT, IF REQUIRED).  ALL
PROCEEDS RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER SHALL BE HELD BY THE
ADMINISTRATIVE AGENT IN A COLLATERAL ACCOUNT MAINTAINED UNDER ITS SOLE DOMINION
AND CONTROL.  ALL PROCEEDS, WHILE HELD BY THE ADMINISTRATIVE AGENT IN ANY
COLLATERAL ACCOUNT (OR BY SUCH GRANTOR IN TRUST FOR THE ADMINISTRATIVE AGENT AND
THE LENDERS) ESTABLISHED PURSUANT HERETO, SHALL CONTINUE TO BE HELD AS
COLLATERAL SECURITY FOR THE SECURED OBLIGATIONS AND SHALL NOT CONSTITUTE PAYMENT
THEREOF UNTIL APPLIED AS PROVIDED IN SECTION 6.5.


 


6.5                                 APPLICATION OF PROCEEDS.  AT SUCH INTERVALS
AS MAY BE AGREED UPON BY THE COMPANY AND THE ADMINISTRATIVE AGENT, OR, IF AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AT ANY TIME AT THE
ADMINISTRATIVE AGENT’S ELECTION, THE ADMINISTRATIVE AGENT MAY APPLY ALL OR ANY
PART OF PROCEEDS FROM THE SALE OF, OR OTHER REALIZATION UPON, ALL OR ANY PART OF
THE COLLATERAL IN PAYMENT OF THE SECURED OBLIGATIONS IN SUCH ORDER AS THE
ADMINISTRATIVE AGENT SHALL DETERMINE IN ITS DISCRETION.  ANY PART OF SUCH FUNDS
WHICH THE ADMINISTRATIVE AGENT ELECTS NOT SO TO APPLY AND DEEMS NOT REQUIRED AS
COLLATERAL SECURITY FOR THE SECURED OBLIGATIONS SHALL BE PAID OVER FROM TIME TO
TIME BY THE ADMINISTRATIVE AGENT TO THE APPLICABLE GRANTOR OR TO WHOMSOEVER MAY
BE LAWFULLY ENTITLED TO RECEIVE THE SAME.  ANY BALANCE OF SUCH PROCEEDS
REMAINING AFTER THE SATISFACTION TIME SHALL BE PAID OVER TO THE APPLICABLE
GRANTOR OR TO WHOMSOEVER MAY BE LAWFULLY ENTITLED TO RECEIVE THE SAME.

 

20

--------------------------------------------------------------------------------


 


6.6                                 CODE AND OTHER REMEDIES.  IF AN EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING, THE ADMINISTRATIVE AGENT, ON BEHALF OF
THE LENDERS, MAY EXERCISE, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES GRANTED
TO THEM IN THIS AGREEMENT AND IN ANY OTHER INSTRUMENT OR AGREEMENT SECURING,
EVIDENCING OR RELATING TO THE SECURED OBLIGATIONS, ALL RIGHTS AND REMEDIES OF A
SECURED PARTY UNDER THE UCC OR ANY OTHER APPLICABLE LAW.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE ADMINISTRATIVE AGENT, WITHOUT DEMAND OF
PERFORMANCE OR OTHER DEMAND, PRESENTMENT, PROTEST, ADVERTISEMENT OR NOTICE OF
ANY KIND (EXCEPT ANY NOTICE REQUIRED BY LAW) TO OR UPON ANY GRANTOR OR ANY OTHER
PERSON (ALL AND EACH OF WHICH DEMANDS, DEFENSES, ADVERTISEMENTS AND NOTICES ARE
HEREBY WAIVED), MAY IN SUCH CIRCUMSTANCES FORTHWITH COLLECT, RECEIVE,
APPROPRIATE AND REALIZE UPON THE COLLATERAL, OR ANY PART THEREOF, AND/OR MAY
FORTHWITH SELL, LEASE, ASSIGN, GIVE OPTIONS TO PURCHASE, OR OTHERWISE DISPOSE OF
AND DELIVER THE COLLATERAL OR ANY PART THEREOF (OR CONTRACT TO DO ANY OF THE
FOREGOING), IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE OR SALES, AT ANY
EXCHANGE, BROKER’S BOARD OR OFFICE OF THE ADMINISTRATIVE AGENT OR ANY LENDER OR
ELSEWHERE UPON SUCH TERMS AND CONDITIONS AS IT MAY DEEM ADVISABLE AND AT SUCH
PRICES AS IT MAY DEEM BEST, FOR CASH OR ON CREDIT OR FOR FUTURE DELIVERY WITH
ASSUMPTION OF ANY CREDIT RISK.  THE ADMINISTRATIVE AGENT OR ANY LENDER SHALL
HAVE THE RIGHT UPON ANY SUCH PUBLIC SALE OR SALES, AND, TO THE EXTENT PERMITTED
BY LAW, UPON ANY SUCH PRIVATE SALE OR SALES, TO PURCHASE THE WHOLE OR ANY PART
OF THE COLLATERAL SO SOLD, FREE OF ANY RIGHT OR EQUITY OF REDEMPTION IN ANY
GRANTOR, WHICH RIGHT OR EQUITY IS HEREBY WAIVED AND RELEASED.  EACH GRANTOR
FURTHER AGREES, AT THE ADMINISTRATIVE AGENT’S REQUEST, TO ASSEMBLE THE
COLLATERAL AND MAKE IT AVAILABLE TO THE ADMINISTRATIVE AGENT AT PLACES WHICH THE
ADMINISTRATIVE AGENT SHALL REASONABLY SELECT, WHETHER AT SUCH GRANTOR’S PREMISES
OR ELSEWHERE.  THE ADMINISTRATIVE AGENT SHALL APPLY THE NET PROCEEDS OF ANY
ACTION TAKEN BY IT PURSUANT TO THIS SECTION 6.6, AFTER DEDUCTING ALL REASONABLE
COSTS AND EXPENSES OF EVERY KIND INCURRED IN CONNECTION THEREWITH OR INCIDENTAL
TO THE CARE OR SAFEKEEPING OF ANY OF THE COLLATERAL OR IN ANY WAY RELATING TO
THE COLLATERAL OR THE RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREUNDER (INCLUDING ATTORNEY COSTS) TO THE PAYMENT IN WHOLE OR IN PART OF THE
SECURED OBLIGATIONS, IN SUCH ORDER AS THE ADMINISTRATIVE AGENT MAY ELECT, AND
ONLY AFTER SUCH APPLICATION AND AFTER THE PAYMENT BY THE ADMINISTRATIVE AGENT OF
ANY OTHER AMOUNT REQUIRED BY ANY PROVISION OF LAW, NEED THE ADMINISTRATIVE AGENT
ACCOUNT FOR THE SURPLUS, IF ANY, TO ANY GRANTOR.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH GRANTOR WAIVES ALL CLAIMS, DAMAGES AND DEMANDS IT MAY
ACQUIRE AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER ARISING OUT OF THE
EXERCISE BY THEM OF ANY RIGHTS HEREUNDER.  IF ANY NOTICE OF A PROPOSED SALE OR
OTHER DISPOSITION OF COLLATERAL SHALL BE REQUIRED BY LAW, SUCH NOTICE SHALL BE
DEEMED REASONABLE AND PROPER IF GIVEN AT LEAST 10 DAYS BEFORE SUCH SALE OR OTHER
DISPOSITION.


 


6.7                                 REGISTRATION RIGHTS.  (A) IF THE
ADMINISTRATIVE AGENT SHALL DETERMINE TO EXERCISE ITS RIGHT TO SELL ANY OR ALL OF
THE PLEDGED EQUITY PURSUANT TO SECTION 6.6, AND IF IN THE OPINION OF THE
ADMINISTRATIVE AGENT IT IS NECESSARY OR ADVISABLE TO HAVE THE PLEDGED EQUITY, OR
THAT PORTION THEREOF TO BE SOLD, REGISTERED UNDER THE PROVISIONS OF THE
SECURITIES ACT, THE RELEVANT GRANTOR WILL CAUSE THE ISSUER THEREOF TO
(I) EXECUTE AND DELIVER, AND CAUSE THE DIRECTORS AND OFFICERS OF SUCH ISSUER TO
EXECUTE AND DELIVER, ALL SUCH INSTRUMENTS AND DOCUMENTS, AND DO OR CAUSE TO BE
DONE ALL SUCH OTHER ACTS AS MAY BE, IN THE OPINION OF THE ADMINISTRATIVE AGENT,
NECESSARY OR ADVISABLE TO REGISTER THE PLEDGED EQUITY, OR THAT PORTION THEREOF
TO BE SOLD, UNDER THE PROVISIONS OF THE SECURITIES ACT, (II) USE ITS BEST
EFFORTS TO CAUSE THE REGISTRATION STATEMENT RELATING THERETO TO BECOME EFFECTIVE
AND TO REMAIN EFFECTIVE FOR A PERIOD OF ONE YEAR FROM THE DATE OF THE FIRST
PUBLIC OFFERING OF THE PLEDGED EQUITY, OR THAT PORTION THEREOF TO BE SOLD, AND
(III) MAKE ALL AMENDMENTS

 

21

--------------------------------------------------------------------------------


 

thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto.  Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.


 


(B)         EACH GRANTOR RECOGNIZES THAT THE ADMINISTRATIVE AGENT MAY BE UNABLE
TO EFFECT A PUBLIC SALE OF ANY OR ALL THE PLEDGED EQUITY, BY REASON OF CERTAIN
PROHIBITIONS CONTAINED IN THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR OTHERWISE, AND MAY BE COMPELLED TO RESORT TO ONE OR MORE PRIVATE SALES
THEREOF TO A RESTRICTED GROUP OF PURCHASERS WHICH WILL BE OBLIGED TO AGREE,
AMONG OTHER THINGS, TO ACQUIRE SUCH SECURITIES FOR THEIR OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF.  EACH
GRANTOR ACKNOWLEDGES AND AGREES THAT ANY SUCH PRIVATE SALE MAY RESULT IN PRICES
AND OTHER TERMS LESS FAVORABLE THAN IF SUCH SALE WERE A PUBLIC SALE AND,
NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE SHALL BE
DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE MANNER.  THE
ADMINISTRATIVE AGENT SHALL BE UNDER NO OBLIGATION TO DELAY A SALE OF ANY OF THE
PLEDGED EQUITY FOR THE PERIOD OF TIME NECESSARY TO PERMIT THE ISSUER THEREOF TO
REGISTER SUCH SECURITIES OR OTHER INTERESTS FOR PUBLIC SALE UNDER THE SECURITIES
ACT, OR UNDER APPLICABLE STATE SECURITIES LAWS, EVEN IF SUCH ISSUER WOULD AGREE
TO DO SO.


 


(C)          EACH GRANTOR AGREES TO USE ITS BEST EFFORTS TO DO OR CAUSE TO BE
DONE ALL SUCH OTHER ACTS AS MAY BE NECESSARY TO MAKE ANY SALE OF ALL OR ANY
PORTION OF THE PLEDGED EQUITY PURSUANT TO THIS SECTION 6.7 VALID AND BINDING AND
IN COMPLIANCE WITH APPLICABLE LAW.  EACH GRANTOR FURTHER AGREES THAT A BREACH OF
ANY OF THE COVENANTS CONTAINED IN THIS SECTION 6.7 WILL CAUSE IRREPARABLE INJURY
TO THE ADMINISTRATIVE AGENT AND THE LENDERS, THAT THE ADMINISTRATIVE AGENT AND
THE LENDERS HAVE NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH AND, AS A
CONSEQUENCE, THAT EACH AND EVERY COVENANT CONTAINED IN THIS SECTION 6.7 SHALL BE
SPECIFICALLY ENFORCEABLE AGAINST SUCH GRANTOR, AND SUCH GRANTOR HEREBY WAIVES
AND AGREES NOT TO ASSERT ANY DEFENSE AGAINST AN ACTION FOR SPECIFIC PERFORMANCE
OF SUCH COVENANTS EXCEPT FOR A DEFENSE THAT NO EVENT OF DEFAULT HAS OCCURRED
UNDER THE CREDIT AGREEMENT.


 


6.8                                 WAIVER; DEFICIENCY.  EACH GRANTOR WAIVES AND
AGREES NOT TO ASSERT ANY RIGHT OR PRIVILEGE WHICH IT MAY ACQUIRE UNDER
SECTION 9-626 OF THE UCC.  EACH GRANTOR SHALL REMAIN LIABLE FOR ANY DEFICIENCY
IF THE PROCEEDS OF ANY SALE OR OTHER DISPOSITION OF THE COLLATERAL ARE
INSUFFICIENT TO PAY THE SECURED OBLIGATIONS IN FULL AND THE FEES AND
DISBURSEMENTS OF ANY ATTORNEYS EMPLOYED BY THE ADMINISTRATIVE AGENT OR ANY
LENDER TO COLLECT SUCH DEFICIENCY.


 


6.9                                 SPECIAL PROVISIONS RELATING TO BERMUDA
PLEDGED EQUITY.


 


(A)          IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING AND THE
ADMINISTRATIVE AGENT SHALL GIVE NOTICE OF ITS INTENT TO EXERCISE SUCH POWERS TO
THE RELEVANT GRANTOR OR GRANTORS, THE POWER OF SALE AND OTHER POWERS SPECIFIED
IN SECTION 30 OF THE CONVEYANCING ACT 1983 OF BERMUDA (APPLIED IN RESPECT OF
PERSONAL PROPERTY AS WELL AS REAL PROPERTY) SHALL BE IMMEDIATELY EXERCISABLE
AND, WITHOUT PREJUDICE TO THE GENERALITY OF THE FOREGOING, THE ADMINISTRATIVE
AGENT MAY, DURING THE EXISTENCE OF AN EVENT OF DEFAULT (BUT

 

22

--------------------------------------------------------------------------------


 

without limiting the provisions of Section 6.3), appoint by instrument any
Person to be a receiver or one of the receivers of the Bermuda Pledged Equity
(collectively, the “Receiver”) and remove the Receiver so appointed and appoint
another or others in its stead.


 


(B)         THE COMPANY HEREBY WAIVES THE ENTITLEMENT CONFERRED BY SECTION 29 OF
THE CONVEYANCING ACT 1983 OF BERMUDA (TO THE EXTENT APPLICABLE) AND AGREES THAT
SECTION 31 OF THAT ACT (TO THE EXTENT APPLICABLE) SHALL NOT APPLY TO THE
SECURITY CREATED BY THIS AGREEMENT.  FOR THE AVOIDANCE OF DOUBT, THE POWERS OF
THE ADMINISTRATIVE AGENT BY VIRTUE OF THIS AGREEMENT SHALL NOT BE LIMITED TO
THOSE SPECIFIED IN SECTION 30 OF THE CONVEYANCING ACT 1983.


 


SECTION 7                                   THE ADMINISTRATIVE AGENT.


 


7.1                                 ADMINISTRATIVE AGENT’S APPOINTMENT AS
ATTORNEY-IN-FACT, ETC.  (A) EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND
APPOINTS THE ADMINISTRATIVE AGENT AND ANY OFFICER OR AGENT THEREOF, WITH FULL
POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL
IRREVOCABLE POWER AND AUTHORITY IN THE PLACE AND STEAD OF SUCH GRANTOR AND IN
THE NAME OF SUCH GRANTOR OR IN ITS OWN NAME, FOR THE PURPOSE OF CARRYING OUT THE
TERMS OF THIS AGREEMENT, TO TAKE ANY AND ALL APPROPRIATE ACTION AND TO EXECUTE
ANY AND ALL DOCUMENTS AND INSTRUMENTS WHICH MAY BE NECESSARY OR DESIRABLE TO
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, EACH GRANTOR HEREBY GIVES THE ADMINISTRATIVE AGENT THE POWER
AND RIGHT, ON BEHALF OF AND AT THE EXPENSE OF SUCH GRANTOR, WITHOUT NOTICE TO OR
ASSENT BY SUCH GRANTOR, TO DO ANY OR ALL OF THE FOLLOWING:


 

(I)                                     IN THE NAME OF SUCH GRANTOR OR ITS OWN
NAME, OR OTHERWISE, TAKE POSSESSION OF AND INDORSE AND COLLECT ANY CHECKS,
DRAFTS, NOTES, ACCEPTANCES OR OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE
UNDER ANY RECEIVABLE OR WITH RESPECT TO ANY OTHER COLLATERAL AND FILE ANY CLAIM
OR TAKE ANY OTHER ACTION OR PROCEEDING IN ANY COURT OF LAW OR EQUITY OR
OTHERWISE DEEMED APPROPRIATE BY THE ADMINISTRATIVE AGENT FOR THE PURPOSE OF
COLLECTING ANY AND ALL SUCH MONEYS DUE UNDER ANY RECEIVABLE OR WITH RESPECT TO
ANY OTHER COLLATERAL WHENEVER PAYABLE;

 

(II)                                  IN THE CASE OF ANY INTELLECTUAL PROPERTY,
EXECUTE AND DELIVER, AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS,
DOCUMENTS AND PAPERS AS THE ADMINISTRATIVE AGENT MAY REQUEST TO EVIDENCE THE
ADMINISTRATIVE AGENT’S SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY AND THE
GOODWILL AND GENERAL INTANGIBLES OF SUCH GRANTOR RELATING THERETO OR REPRESENTED
THEREBY;

 

(III)                               DISCHARGE LIENS LEVIED OR PLACED ON OR
THREATENED AGAINST THE COLLATERAL, AND EFFECT ANY REPAIRS OR INSURANCE CALLED
FOR BY THE TERMS OF THIS AGREEMENT AND PAY ALL OR ANY PART OF THE PREMIUMS
THEREFOR AND THE COSTS THEREOF;

 

(IV)                              EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED
FOR IN SECTION 6.6 OR 6.7, ANY INDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF
CONVEYANCE OR TRANSFER WITH RESPECT TO THE COLLATERAL; AND

 

(V)                                 (1) DIRECT ANY PARTY LIABLE FOR ANY PAYMENT
UNDER ANY OF THE COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO
BECOME DUE THEREUNDER DIRECTLY TO THE

 

23

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT OR AS THE ADMINISTRATIVE AGENT SHALL DIRECT; (2) ASK OR
DEMAND FOR, COLLECT, AND RECEIVE PAYMENT OF AND RECEIPT FOR, ANY AND ALL MONEYS,
CLAIMS AND OTHER AMOUNTS DUE OR TO BECOME DUE AT ANY TIME IN RESPECT OF OR
ARISING OUT OF ANY COLLATERAL; (3) SIGN AND INDORSE ANY INVOICE, FREIGHT OR
EXPRESS BILL, BILL OF LADING, STORAGE OR WAREHOUSE RECEIPT, DRAFT AGAINST
DEBTORS, ASSIGNMENT, VERIFICATION, NOTICE OR OTHER DOCUMENT IN CONNECTION WITH
ANY OF THE COLLATERAL; (4) COMMENCE AND PROSECUTE ANY SUIT, ACTION OR PROCEEDING
AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO COLLECT THE
COLLATERAL OR ANY PORTION THEREOF AND TO ENFORCE ANY OTHER RIGHT IN RESPECT OF
ANY COLLATERAL; (5) DEFEND ANY SUIT, ACTION OR PROCEEDING BROUGHT AGAINST SUCH
GRANTOR WITH RESPECT TO ANY COLLATERAL; (6) SETTLE, COMPROMISE OR ADJUST ANY
SUCH SUIT, ACTION OR PROCEEDING AND, IN CONNECTION THEREWITH, GIVE SUCH
DISCHARGES OR RELEASES AS THE ADMINISTRATIVE AGENT MAY DEEM APPROPRIATE;
(7) ASSIGN ANY COPYRIGHT, PATENT OR TRADEMARK, THROUGHOUT THE WORLD FOR SUCH
TERM OR TERMS, ON SUCH CONDITIONS, AND IN SUCH MANNER, AS THE ADMINISTRATIVE
AGENT SHALL IN ITS SOLE DISCRETION DETERMINE; (8) VOTE ANY RIGHT OR INTEREST
WITH RESPECT TO ANY INVESTMENT PROPERTY; (9) ORDER GOOD STANDING CERTIFICATES
AND CONDUCT LIEN SEARCHES IN RESPECT OF SUCH JURISDICTIONS OR OFFICES AS THE
ADMINISTRATIVE AGENT MAY DEEM APPROPRIATE; AND (10) GENERALLY SELL, TRANSFER,
PLEDGE AND MAKE ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH ANY OF THE
COLLATERAL AS FULLY AND COMPLETELY AS THOUGH THE ADMINISTRATIVE AGENT WERE THE
ABSOLUTE OWNER THEREOF FOR ALL PURPOSES, AND DO, AT THE ADMINISTRATIVE AGENT’S
OPTION AND SUCH GRANTOR’S EXPENSE, AT ANY TIME, OR FROM TIME TO TIME, ALL ACTS
AND THINGS WHICH THE ADMINISTRATIVE AGENT DEEMS NECESSARY TO PROTECT, PRESERVE
OR REALIZE UPON THE COLLATERAL AND THE ADMINISTRATIVE AGENT’S SECURITY INTERESTS
THEREIN AND TO EFFECT THE INTENT OF THIS AGREEMENT, ALL AS FULLY AND EFFECTIVELY
AS SUCH GRANTOR MIGHT DO.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any right under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 


(B)         IF ANY GRANTOR FAILS TO PERFORM OR COMPLY WITH ANY OF ITS AGREEMENTS
CONTAINED HEREIN, THE ADMINISTRATIVE AGENT, AT ITS OPTION, BUT WITHOUT ANY
OBLIGATION SO TO DO, MAY PERFORM OR COMPLY, OR OTHERWISE CAUSE PERFORMANCE OR
COMPLIANCE, WITH SUCH AGREEMENT.


 


(C)          EACH GRANTOR HEREBY RATIFIES ALL THAT SUCH ATTORNEYS SHALL LAWFULLY
DO OR CAUSE TO BE DONE BY VIRTUE HEREOF.  ALL POWERS, AUTHORIZATIONS AND
AGENCIES CONTAINED IN THIS AGREEMENT ARE COUPLED WITH AN INTEREST AND ARE
IRREVOCABLE UNTIL THIS AGREEMENT IS TERMINATED AND THE SECURITY INTERESTS
CREATED HEREBY ARE RELEASED.


 


7.2                                 DUTY OF ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT’S SOLE DUTY WITH RESPECT TO THE CUSTODY, SAFEKEEPING AND
PHYSICAL PRESERVATION OF THE COLLATERAL IN ITS POSSESSION SHALL BE TO DEAL WITH
IT IN THE SAME MANNER AS THE ADMINISTRATIVE AGENT DEALS WITH SIMILAR PROPERTY
FOR ITS OWN ACCOUNT.  NEITHER THE ADMINISTRATIVE AGENT OR ANY LENDER NOR ANY OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE FOR
ANY FAILURE TO DEMAND, COLLECT OR REALIZE UPON ANY OF THE COLLATERAL OR FOR ANY
DELAY IN DOING SO OR SHALL BE UNDER ANY OBLIGATION TO SELL OR OTHERWISE DISPOSE
OF ANY COLLATERAL UPON THE REQUEST OF ANY GRANTOR OR ANY OTHER PERSON OR TO TAKE
ANY OTHER ACTION WHATSOEVER WITH REGARD TO THE COLLATERAL OR ANY PART THEREOF. 
THE POWERS CONFERRED ON THE ADMINISTRATIVE AGENT AND THE LENDERS HEREUNDER ARE
SOLELY TO PROTECT THE

 

24

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL AND SHALL
NOT IMPOSE ANY DUTY UPON THE ADMINISTRATIVE AGENT OR ANY LENDER TO EXERCISE ANY
SUCH POWERS.  THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ACCOUNTABLE ONLY
FOR AMOUNTS THAT THEY ACTUALLY RECEIVE AS A RESULT OF THE EXERCISE OF SUCH
POWERS, AND NEITHER THEY NOR ANY OF THEIR OFFICERS, DIRECTORS, EMPLOYEES OR
AGENTS SHALL BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE TO ACT
HEREUNDER.


 


7.3                                 AUTHORITY OF ADMINISTRATIVE AGENT.  EACH
GRANTOR ACKNOWLEDGES THAT THE RIGHTS AND RESPONSIBILITIES OF THE ADMINISTRATIVE
AGENT UNDER THIS AGREEMENT WITH RESPECT TO ANY ACTION TAKEN BY THE
ADMINISTRATIVE AGENT OR THE EXERCISE OR NON-EXERCISE BY THE ADMINISTRATIVE AGENT
OF ANY OPTION, VOTING RIGHT, REQUEST, JUDGMENT OR OTHER RIGHT OR REMEDY PROVIDED
FOR HEREIN OR RESULTING OR ARISING OUT OF THIS AGREEMENT SHALL, AS BETWEEN THE
ADMINISTRATIVE AGENT AND THE LENDERS, BE GOVERNED BY THE CREDIT AGREEMENT AND BY
SUCH OTHER AGREEMENTS WITH RESPECT THERETO AS MAY EXIST FROM TIME TO TIME AMONG
THEM, BUT, AS BETWEEN THE ADMINISTRATIVE AGENT AND THE GRANTORS, THE
ADMINISTRATIVE AGENT SHALL BE CONCLUSIVELY PRESUMED TO BE ACTING AS AGENT FOR
THE LENDERS WITH FULL AND VALID AUTHORITY SO TO ACT OR REFRAIN FROM ACTING, AND
NO GRANTOR SHALL BE UNDER ANY OBLIGATION, OR ENTITLEMENT, TO MAKE ANY INQUIRY
RESPECTING SUCH AUTHORITY.


 


SECTION 8                                   MISCELLANEOUS.


 


8.1                                 AMENDMENTS IN WRITING.  NONE OF THE TERMS OR
PROVISIONS OF THIS AGREEMENT MAY BE WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED EXCEPT (I) FOR AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS TO THE
SCHEDULES HERETO AS EXPRESSLY CONTEMPLATED HEREIN OR IN CONNECTION WITH A
JOINDER AGREEMENT IN ACCORDANCE WITH SECTION 8.16 OR (II) IN ACCORDANCE WITH
SECTION 15.1 OF THE CREDIT AGREEMENT.


 


8.2                                 NOTICES.  ALL NOTICES, REQUESTS AND DEMANDS
TO OR UPON THE ADMINISTRATIVE AGENT OR ANY GRANTOR HEREUNDER SHALL BE ADDRESSED
TO THE COMPANY AND EFFECTED IN THE MANNER PROVIDED FOR IN SECTION 15.3 OF THE
CREDIT AGREEMENT AND EACH GRANTOR HEREBY APPOINTS THE COMPANY AS ITS AGENT TO
RECEIVE NOTICES HEREUNDER.


 


8.3                                 INDEMNIFICATION BY GRANTORS.  THE GRANTORS,
JOINTLY AND SEVERALLY, HEREBY AGREE TO INDEMNIFY, EXONERATE AND HOLD THE
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY” AND COLLECTIVELY THE
“LENDER PARTIES”) FREE AND HARMLESS FROM AND AGAINST ANY AND ALL INDEMNIFIED
LIABILITIES, INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR
ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER, PURCHASE OF EQUITY
INTERESTS, PURCHASE OF ASSETS (INCLUDING THE RELATED TRANSACTIONS) OR OTHER
SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART,
DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE,
HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR
DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY
GRANTOR, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS
AT ANY PROPERTY OWNED OR LEASED BY ANY GRANTOR OR THE OPERATIONS CONDUCTED
THEREON, (D) THE INVESTIGATION, CLEANUP OR

 

25

--------------------------------------------------------------------------------


 


REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR RESPECTIVE
PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS
SUBSTANCES OR (E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR
ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION.  IF AND TO THE
EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, EACH
GRANTOR HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW.  ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 8.3 SHALL SURVIVE
REPAYMENT OF ALL (AND SHALL BE) SECURED OBLIGATIONS (AND TERMINATION OF ALL
COMMITMENTS UNDER THE CREDIT AGREEMENT), ANY FORECLOSURE UNDER, OR ANY
MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS
AND TERMINATION OF THIS AGREEMENT.


 


8.4                                 ENFORCEMENT EXPENSES.  (A) EACH GRANTOR
AGREES, ON A JOINT AND SEVERAL BASIS, TO PAY OR REIMBURSE ON DEMAND EACH LENDER
AND THE ADMINISTRATIVE AGENT FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
(INCLUDING ATTORNEY COSTS) INCURRED IN COLLECTING AGAINST ANY GUARANTOR UNDER
THE GUARANTY CONTAINED IN SECTION 2 OR OTHERWISE ENFORCING OR PRESERVING ANY
RIGHTS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


(B)         EACH GRANTOR AGREES TO PAY, AND TO SAVE THE ADMINISTRATIVE AGENT AND
THE LENDERS HARMLESS FROM, ANY AND ALL LIABILITIES WITH RESPECT TO, OR RESULTING
FROM ANY DELAY IN PAYING, ANY AND ALL STAMP, EXCISE, SALES OR OTHER TAXES WHICH
MAY BE PAYABLE OR DETERMINED TO BE PAYABLE WITH RESPECT TO ANY OF THE COLLATERAL
OR IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(C)          THE AGREEMENTS IN THIS SECTION 8.4 SHALL SURVIVE REPAYMENT OF ALL
(AND SHALL BE) SECURED OBLIGATIONS (AND TERMINATION OF ALL COMMITMENTS UNDER THE
CREDIT AGREEMENT), ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR
DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS
AGREEMENT.


 


8.5                                 CAPTIONS.  SECTION CAPTIONS USED IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS
AGREEMENT.


 


8.6                                 NATURE OF REMEDIES.  ALL SECURED OBLIGATIONS
OF EACH GRANTOR AND RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS EXPRESSED
HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL BE IN ADDITION TO AND NOT IN
LIMITATION OF THOSE PROVIDED BY APPLICABLE LAW.  NO FAILURE TO EXERCISE AND NO
DELAY IN EXERCISING, ON THE PART OF THE ADMINISTRATIVE AGENT OR ANY LENDER, ANY
RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF;
NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR
PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.

 

26

--------------------------------------------------------------------------------


 


8.7                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON
SEPARATE COUNTERPARTS AND EACH SUCH COUNTERPART SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE
SAME AGREEMENT.  RECEIPT BY TELECOPY OF ANY EXECUTED SIGNATURE PAGE TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL CONSTITUTE EFFECTIVE DELIVERY OF SUCH
SIGNATURE PAGE.


 


8.8                                 SEVERABILITY.  THE ILLEGALITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT OR ANY INSTRUMENT OR
AGREEMENT REQUIRED HEREUNDER SHALL NOT IN ANY WAY AFFECT OR IMPAIR THE LEGALITY
OR ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT OR ANY
INSTRUMENT OR AGREEMENT REQUIRED HEREUNDER.


 


8.9                                 ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER
WITH THE OTHER LOAN DOCUMENTS, EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING
AMONG THE PARTIES HERETO AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS
AND UNDERSTANDINGS OF SUCH PERSONS, VERBAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF AND ANY PRIOR ARRANGEMENTS MADE WITH RESPECT TO THE
PAYMENT BY ANY GRANTOR OF (OR ANY INDEMNIFICATION FOR) ANY FEES, COSTS OR
EXPENSES PAYABLE TO OR INCURRED (OR TO BE INCURRED) BY OR ON BEHALF OF THE
ADMINISTRATIVE AGENT OR THE LENDERS.


 


8.10                           SUCCESSORS; ASSIGNS.  THIS AGREEMENT SHALL
BE BINDING UPON GRANTORS, THE LENDERS AND THE ADMINISTRATIVE AGENT AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE
GRANTORS, THE LENDERS AND THE ADMINISTRATIVE AGENT AND THE SUCCESSORS AND
ASSIGNS OF THE LENDERS AND THE ADMINISTRATIVE AGENT.  NO OTHER PERSON SHALL BE A
DIRECT OR INDIRECT LEGAL BENEFICIARY OF, OR HAVE ANY DIRECT OR INDIRECT CAUSE OF
ACTION OR CLAIM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS.  NO GRANTOR MAY ASSIGN OR TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT.


 


8.11                           GOVERNING LAW.  THIS AGREEMENT SHALL BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.


 


8.12                           FORUM SELECTION; CONSENT TO JURISDICTION.  ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION.  EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.  EACH GRANTOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.  EACH
GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY

 

27

--------------------------------------------------------------------------------


 


OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


 


8.13                           WAIVER OF JURY TRIAL.  EACH GRANTOR, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT
AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN
THE FUTURE BE DELIVERED IN CONNECTION HEREWITH AND AGREES THAT ANY SUCH ACTION
OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.


 


8.14                           SET-OFF.  EACH GRANTOR AGREES THAT THE
ADMINISTRATIVE AGENT AND EACH LENDER HAVE ALL RIGHTS OF SET-OFF AND BANKERS’
LIEN PROVIDED BY APPLICABLE LAW, AND IN ADDITION THERETO, EACH GRANTOR AGREES
THAT AT ANY TIME ANY EVENT OF DEFAULT UNDER SECTION 13.1.1 OR 13.1.4 OF THE
CREDIT AGREEMENT EXISTS, THE ADMINISTRATIVE AGENT AND EACH LENDER MAY APPLY TO
THE PAYMENT OF ANY SECURED OBLIGATIONS, WHETHER OR NOT THEN DUE, ANY AND ALL
BALANCES, CREDITS, DEPOSITS, ACCOUNTS OR MONEYS OF SUCH GRANTOR THEN OR
THEREAFTER WITH THE ADMINISTRATIVE AGENT OR SUCH LENDER.


 


8.15                           ACKNOWLEDGEMENTS.  EACH GRANTOR HEREBY
ACKNOWLEDGES THAT:


 


(A)                                  IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY;


 


(B)                                 NEITHER THE ADMINISTRATIVE AGENT NOR ANY
LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO ANY GRANTOR ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE
RELATIONSHIP BETWEEN THE GRANTORS, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT
AND THE LENDERS, ON THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS
SOLELY THAT OF DEBTOR AND CREDITOR; AND


 


(C)                                  NO JOINT VENTURE IS CREATED HEREBY OR BY
THE OTHER LOAN DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS
CONTEMPLATED HEREBY AMONG THE LENDERS OR AMONG THE GRANTORS AND THE LENDERS.


 


8.16                           ADDITIONAL GRANTORS.  EACH LOAN PARTY THAT IS
REQUIRED TO BECOME A PARTY TO THIS AGREEMENT PURSUANT TO SECTION 10.10 OF THE
CREDIT AGREEMENT SHALL BECOME A GRANTOR FOR ALL PURPOSES OF THIS AGREEMENT UPON
EXECUTION AND DELIVERY BY SUCH LOAN PARTY OF A JOINDER AGREEMENT IN THE FORM OF
ANNEX I HERETO.


 


8.17                           RELEASES.  (A) UPON THE SATISFACTION TIME, THE
COLLATERAL SHALL BE RELEASED FROM THE LIENS CREATED HEREBY, AND THIS AGREEMENT
AND ALL OBLIGATIONS (OTHER THAN THOSE EXPRESSLY STATED TO SURVIVE SUCH
TERMINATION) OF THE ADMINISTRATIVE AGENT AND EACH GRANTOR HEREUNDER SHALL
TERMINATE, ALL WITHOUT DELIVERY OF ANY INSTRUMENT OR PERFORMANCE OF ANY ACT BY
ANY PARTY, AND ALL RIGHTS TO THE COLLATERAL SHALL REVERT TO THE GRANTORS.  AT
THE REQUEST AND SOLE EXPENSE OF ANY GRANTOR FOLLOWING ANY SUCH TERMINATION, THE
ADMINISTRATIVE AGENT SHALL DELIVER TO THE GRANTORS

 

28

--------------------------------------------------------------------------------


 


ANY COLLATERAL HELD BY THE ADMINISTRATIVE AGENT HEREUNDER, AND EXECUTE AND
DELIVER TO THE GRANTORS SUCH DOCUMENTS AS THE GRANTORS SHALL REASONABLY REQUEST
TO EVIDENCE SUCH TERMINATION.


 


(B)         IF ANY OF THE COLLATERAL SHALL BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF BY ANY GRANTOR IN A TRANSACTION PERMITTED BY THE CREDIT AGREEMENT,
THEN THE ADMINISTRATIVE AGENT, AT THE REQUEST AND SOLE EXPENSE OF SUCH GRANTOR,
SHALL EXECUTE AND DELIVER TO SUCH GRANTOR ALL RELEASES OR OTHER DOCUMENTS
REASONABLY NECESSARY OR DESIRABLE FOR THE RELEASE OF THE LIENS CREATED HEREBY ON
SUCH COLLATERAL.  AT THE REQUEST AND SOLE EXPENSE OF THE COMPANY, A GUARANTOR
SHALL BE RELEASED FROM ITS OBLIGATIONS HEREUNDER IN THE EVENT THAT SUCH
GUARANTOR CEASES TO BE A SUBSIDIARY PURSUANT TO A TRANSACTION PERMITTED BY THE
CREDIT AGREEMENT; PROVIDED THAT THE COMPANY SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT, WITH REASONABLE NOTICE PRIOR TO THE DATE OF THE PROPOSED
RELEASE, A WRITTEN REQUEST FOR RELEASE IDENTIFYING THE RELEVANT GUARANTOR AND
THE TERMS OF RELEVANT TRANSACTION IN REASONABLE DETAIL, TOGETHER WITH A
CERTIFICATION BY THE COMPANY STATING THAT SUCH TRANSACTION IS IN COMPLIANCE WITH
THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


8.18                           OBLIGATIONS AND LIENS ABSOLUTE AND
UNCONDITIONAL.  EACH GRANTOR UNDERSTANDS AND AGREES THAT THE OBLIGATIONS OF EACH
GRANTOR UNDER THIS AGREEMENT SHALL BE CONSTRUED AS CONTINUING, ABSOLUTE AND
UNCONDITIONAL WITHOUT REGARD TO (A) THE VALIDITY OR ENFORCEABILITY OF ANY LOAN
DOCUMENT, ANY OF THE SECURED OBLIGATIONS OR ANY OTHER COLLATERAL SECURITY
THEREFOR OR GUARANTY OR RIGHT OF OFFSET WITH RESPECT THERETO AT ANY TIME OR FROM
TIME TO TIME HELD BY THE ADMINISTRATIVE AGENT OR ANY LENDER, (B) ANY DEFENSE,
SET-OFF OR COUNTERCLAIM (OTHER THAN A DEFENSE OF PAYMENT OR PERFORMANCE) WHICH
MAY AT ANY TIME BE AVAILABLE TO OR BE ASSERTED BY ANY GRANTOR OR ANY OTHER
PERSON AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER, OR (C) ANY OTHER
CIRCUMSTANCE WHATSOEVER (WITH OR WITHOUT NOTICE TO OR KNOWLEDGE OF ANY GRANTOR)
WHICH CONSTITUTES, OR MIGHT BE CONSTRUED TO CONSTITUTE, AN EQUITABLE OR LEGAL
DISCHARGE OF ANY GRANTOR FOR THE SECURED OBLIGATIONS, IN BANKRUPTCY OR IN ANY
OTHER INSTANCE.  WHEN MAKING ANY DEMAND HEREUNDER OR OTHERWISE PURSUING ITS
RIGHTS AND REMEDIES HEREUNDER AGAINST ANY GRANTOR, THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY, BUT SHALL BE UNDER NO OBLIGATION TO, MAKE A SIMILAR DEMAND ON OR
OTHERWISE PURSUE SUCH RIGHTS AND REMEDIES AS IT MAY HAVE AGAINST ANY OTHER
GRANTOR OR ANY OTHER PERSON OR AGAINST ANY COLLATERAL SECURITY OR GUARANTY FOR
THE SECURED OBLIGATIONS OR ANY RIGHT OF OFFSET WITH RESPECT THERETO, AND ANY
FAILURE BY THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE ANY SUCH DEMAND, TO
PURSUE SUCH OTHER RIGHTS OR REMEDIES OR TO COLLECT ANY PAYMENTS FROM ANY OTHER
GRANTOR OR ANY OTHER PERSON OR TO REALIZE UPON ANY SUCH COLLATERAL SECURITY OR
GUARANTY OR TO EXERCISE ANY SUCH RIGHT OF OFFSET, OR ANY RELEASE OF ANY OTHER
GRANTOR OR ANY OTHER PERSON OR ANY SUCH COLLATERAL SECURITY, GUARANTY OR RIGHT
OF OFFSET, SHALL NOT RELIEVE ANY GRANTOR OF ANY OBLIGATION OR LIABILITY
HEREUNDER, AND SHALL NOT IMPAIR OR AFFECT THE RIGHTS AND REMEDIES, WHETHER
EXPRESS, IMPLIED OR AVAILABLE AS A MATTER OF LAW, OF THE ADMINISTRATIVE AGENT OR
ANY LENDER AGAINST ANY GRANTOR.  FOR THE PURPOSES HEREOF “DEMAND” SHALL INCLUDE
THE COMMENCEMENT AND CONTINUANCE OF ANY LEGAL PROCEEDINGS.


 


8.19                           REINSTATEMENT.  THIS AGREEMENT SHALL REMAIN IN
FULL FORCE AND EFFECT AND CONTINUE TO BE EFFECTIVE SHOULD ANY PETITION BE FILED
BY OR AGAINST ANY GRANTOR OR ANY ISSUER FOR LIQUIDATION OR REORGANIZATION,
SHOULD ANY GRANTOR OR ANY ISSUER BECOME INSOLVENT OR MAKE AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OR SHOULD A RECEIVER OR TRUSTEE BE APPOINTED FOR ALL OR ANY
SIGNIFICANT PART OF ANY GRANTOR’S OR ANY ISSUER’S ASSETS, AND SHALL CONTINUE TO
BE EFFECTIVE OR BE REINSTATED, AS THE

 

29

--------------------------------------------------------------------------------


 


CASE MAY BE, IF AT ANY TIME PAYMENT AND PERFORMANCE OF THE SECURED OBLIGATIONS,
OR ANY PART THEREOF, IS, PURSUANT TO APPLICABLE LAW, RESCINDED OR REDUCED IN
AMOUNT, OR MUST OTHERWISE BE RESTORED OR RETURNED BY ANY OBLIGEE OF THE SECURED
OBLIGATIONS, WHETHER AS A “VOIDABLE PREFERENCE”, “FRAUDULENT CONVEYANCE”, OR
OTHERWISE, ALL AS THOUGH SUCH PAYMENT OR PERFORMANCE HAD NOT BEEN MADE.  IN THE
EVENT THAT ANY PAYMENT, OR ANY PART THEREOF, IS RESCINDED, REDUCED, RESTORED OR
RETURNED, THE SECURED OBLIGATIONS SHALL BE REINSTATED AND DEEMED REDUCED ONLY BY
SUCH AMOUNT PAID AND NOT SO RESCINDED, REDUCED, RESTORED OR RETURNED.


 

[signature pages follow]

 

30

--------------------------------------------------------------------------------


 

Each of the undersigned has caused this Guaranty and Collateral Agreement to be
duly executed and delivered as of the date first above written.

 

--------------------------------------------------------------------------------


 

 

KANBAY INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ William Weissman

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

KANBAY INCORPORATED

 

 

 

 

 

 

 

 

 

By:

/s/ William Weissman

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

KANBAY GLOBAL SERVICES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ William Weissman

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

ACCURUM, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ William Weissman

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

KANBAY (JAPAN) INCORPORATED

 

 

 

 

 

 

 

 

 

By:

/s/ William Weissman

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

KANBAY CONSULTING, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ William Weissman

 

 

Title:

Treasurer

 

 

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel E. Sullivan, Jr.

 

 

Title:

1st Vice President

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

INVESTMENT PROPERTY

 

A.                                    PLEDGED EQUITY

 

Grantor (owner of
Record of such
Pledged Equity)

 

Issuer

 

Pledged
Equity
Description

 

Percentage
of Issuer

 

Certificate
(Indicate
No.)

Kanbay International, Inc.

 

Accurum, Inc.

 

8,679,998 shares of common stock

 

100

%

011

 

 

 

 

 

 

 

 

 

Kanbay International, Inc.

 

Kanbay Global Services, Inc.

 

10,000 shares of common stock

 

100

%

1

 

 

 

 

 

 

 

 

 

Kanbay International, Inc.

 

Kanbay (Japan) Incorporated

 

10,000 shares of common stock

 

100

%

1

 

 

 

 

 

 

 

 

 

Kanbay International, Inc.

 

Kanbay Incorporated

 

1,000 shares of common stock

 

100

%

16

 

 

 

 

 

 

 

 

 

Kanbay International, Inc.

 

Kanbay Limited

 

397,800 shares of common stock

 

65

%

2

 

 

 

 

 

 

 

 

 

Kanbay International, Inc.

 

SSS Holdings Corporation Limited

 

45,000 shares of common stock

 

49

%

57

 

 

 

 

 

 

 

 

 

Kanbay International, Inc.

 

Kanbay Managed Solutions, Inc.

 

33,333 shares of common stock

 

3.33

%

001

 

 

 

 

 

 

 

 

 

Kanbay International, Inc.

 

Kanbay Managed Solutions, Inc.

 

666,667 shares of common stock

 

66.67

%

003

 

 

 

 

 

 

 

 

 

Kanbay International, Inc.

 

Kanbay Managed Solutions, Inc.

 

100,000 shares of common stock

 

10

%

004

 

 

 

 

 

 

 

 

 

Kanbay International, Inc.

 

Kanbay India Software Pvt. Ltd

 

2,000 Equity shares

 

.008

%

To Come

 

 

 

 

 

 

 

 

 

Kanbay International, Inc.

 

Kanbay Consulting, LLC

 

100 common membership units

 

100

%

1

 

 

 

 

 

 

 

 

 

Kanbay Consulting, LLC

 

Logicspan Acquisition, Inc.

 

10 shares of common stock

 

100

%

2

 

--------------------------------------------------------------------------------


 

Kanbay Consulting, LLC

 

Gazelle Consulting, Inc.

 

100 shares of common stock

 

100

%

2

 

 

 

 

 

 

 

 

 

Kanbay Consulting, LLC

 

Adjoined Consulting Limited

 

199 shares of common stock

 

99.5

%

3

 

 

 

 

 

 

 

 

 

Kanbay Consulting, LLC

 

Adjoined International, LLC

 

100 Common units

 

100

%

2

 

B.                                    PLEDGED NOTES

 

Grantor (owner of Record
of such Pledged Notes)

 

Issuer

 

Pledged Notes
Description

•  Kanbay International, Inc.
•  Kanbay Incorporated
•  Kanbay Global Services, Inc.
•  Kanbay (Japan) Incorporated
•  Kanbay Consulting, LLC
•  Accurum, Inc.
•  Adjoined International, LLC

 

•  Kanbay International, Inc.
•  Kanbay Incorporated
•  Kanbay Global Services, Inc.
•  Accurum, Inc.
•  Kanbay Managed Solutions, Inc.
•  Kanbay (Japan) Incorporated
•  Kanbay Consulting, LLC
•  Logicspan Acquisition, Inc.
•  Gazelle Consulting, Inc.
•  Adjoined International, LLC
•  Kanbay Canada Inc
•  Kanbay Pty Ltd
•  Kanbay Europe Ltd
•  Kanbay HK Ltd
•  Kanbay Australia Pty Ltd
•  Kanbay Managed Solutions (Canada)
•  Accurum India Private Ltd
•  Accurum Consulting Limited
•  Kanbay Limited
•  Kanbay (Singapore) Pte Ltd
•  Kanbay Asia Limited
•  Kanbay India Software Pvt. Ltd
•  Adjoined Consulting Limited

 

Global Intercompany Note

 

--------------------------------------------------------------------------------


 

Notes owing from former Adjoined option holders referenced on Schedule 11.10 to
the Credit Agreement. Notwithstanding any representation or covenant to the
contrary, these notes will not be delivered to the Agent.

 

C.                                    OTHER INVESTMENT PROPERTY

 

Grantor

 

Investment Property
Description

 

Contact Information

Kanbay International, Inc.

 

Discretionary investment account with HSBC Investments valued as of 1/31/06 at
$28,532,287.29

 

Mary Ellen McPhelim
452 5th Ave., 18th Floor,
New York, NY 10018

T: (212) 525-4573
F: (917) 229-5145
Email: maryellen.mcphelim@us.hsbc.com

 

 

 

 

 

Kanbay International, Inc.

 

Discretionary investment account with UBS Financial Services Inc. valued as of
1/31/06 at $28,627,503.00

 

Paul G. Tashima
The UBS Tower
One North Wacker Drive, 25th Floor
Chicago, Illinois 60606

T: 800/372-1993
F: 312/525-4656
Email: paul.tashima@ubs.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

FILINGS AND PERFECTION

 

GRANTOR

 

FILING REQUIREMENT
OR OTHER ACTION

 

FILING OFFICE

Kanbay International, Inc.

 

Filing of UCC financing statement

 

DE Secretary of State

 

 

 

 

 

Kanbay Incorporated

 

Filing of UCC financing statement

 

IL Secretary of State

 

 

 

 

 

Kanbay Global Services, Inc.

 

Filing of UCC financing statement

 

IL Secretary of State

 

 

 

 

 

Accurum, Inc.

 

Filing of UCC financing statement

 

NJ Division of Commercial Recording

 

 

 

 

 

Kanbay (Japan) Incorporated

 

Filing of UCC financing statement

 

IL Secretary of State

 

 

 

 

 

Kanbay Consulting, LLC

 

Filing of UCC financing statement

 

DE Secretary of State

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

GRANTOR INFORMATION

 

GRANTOR
(exact legal name)

 

JURISDICTION
OF
ORGANIZATION

 

ORGANIZATIONAL
AND FEDERAL
EMPLOYER
IDENTIFICATION
NUMBER

 

CHIEF EXECUTIVE OFFICE

Kanbay International, Inc.

 

Delaware

 

3248090

36-4387594

 

6400 Shafer Court,
Suite 100
Rosemont, Illinois
60018

 

 

 

 

 

 

 

Kanbay Incorporated

 

Illinois

 

55390207

36-6899979

 

6400 Shafer Court,
Suite 100
Rosemont, Illinois
60018

 

 

 

 

 

 

 

Kanbay Global Services, Inc.

 

Illinois

 

63568201

36-4554394

 

6400 Shafer Court,
Suite 100
Rosemont, Illinois
60018

 

 

 

 

 

 

 

Accurum, Inc.

 

New Jersey

 

0100633206

22-3388177

 

Harborside Financial
Center Plaza 5
Suite 1700
Jersey City, NJ 07311

 

 

 

 

 

 

 

Kanbay (Japan) Incorporated

 

Illinois

 

61782982

36-4464891

 

6400 Shafer Court,
Suite 100
Rosemont, Illinois
60018

 

 

 

 

 

 

 

Kanbay Consulting, LLC

 

Delaware

 

4107653

20-4305183

 

6400 Shafer Court,
Suite 100
Rosemont, Illinois
60018

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

A.                                    COLLATERAL LOCATIONS

 

GRANTOR(1)

 

COLLATERAL
LOCATION
OR PLACE OF BUSINESS
(INCLUDING CHIEF EXECUTIVE
OFFICE)

 

OWNER/LESSOR
(IF LEASED)

Kanbay Incorporated

 

6400 Shafer Court, Suite 100 and 500
Rosemont, Illinois 60018

 

CAPCO 1998-D7 Rosemont Office, LLC

Grubb and Ellis
6400 Shafer Court Suite 175
Rosemont IL 60018 Att: Marybeth Rhebergen

 

 

 

 

 

Kanbay Incorporated

 

1200 Avenue of the Americas
New York, NY 10036

 

Barick Associates, LLC

15 W. 39th Street
15th Floor
New York, NY 10018

 

 

 

 

 

Kanbay Incorporated

 

401 N Tryon St
10th floor
Charlotte NC 28202

 

Regus Business Centres Corp.

One Stamford Plaza, 263 Tresser
Blvd, 9th Floor
Stamford, CT 06901

 

 

 

 

 

Accurum, Inc.

 

Harborside Financial Center Plaza 5
Suite 1700
Jersey City, NJ 07311

 

Cal-Harbor V Leasing Associates L.L.C.

c/o Mack-Cali Realty Corporation,
11 Commerce Drive,
Cranford NJ 07016

 

 

 

 

 

Accurum, Inc.

 

20 River Court
Apt 0709
Jersey City, NJ 07310

 

Tower America Management, L.L.C.

25 River Court
Jersey City, NJ 07310

 

 

 

 

 

Kanbay Consulting, LLC
(as successor to Adjoined Consulting, Inc.)

 

5301 Blue Lagoon Drive, Suite 700
Miami, Florida 33126

 

Teachers Insurance and
Annuity Association of
America

The Hogan Group
5200 Blue Lagoon Drive, Suite 430
Miami, FL 33126

 

 

 

 

 

Kanbay Consulting, LLC
(as successor to Adjoined Consulting, Inc.)

 

10 Exchange Place, Suite 802
Jersey City, NJ 07302

 

Merit Hudson Street Limited Partnership

c/o Clarion Realty Services
Building Management Office
10 Exchange Place
Jersey City, NJ 07302

 

--------------------------------------------------------------------------------

(1)  In this Schedule, the entity that is party to the lease for the location in
question is listed as the Grantor.  However, at any given time any of the
Grantors may have collateral located at any of these locations.

 

--------------------------------------------------------------------------------


 

Kanbay Consulting, LLC
(as successor to Adjoined Consulting, Inc.)

 

2002 Summit Blvd
Suite 1200
Atlanta, Georgia 30319

 

Perimeter Parcel 2
Limited Partnership

Five Ravinia Drive
Atlanta, GA 30364

 

 

 

 

 

Kanbay Consulting, LLC
(as successor to Adjoined Consulting, Inc.)

 

1050 Winter Street
Waltham, Massachusetts 02451

 

Plaut Consulting, Inc. (Sublessor)

5555 Glenridge Connector
Atlanta, GA 30342

 

 

 

 

 

Kanbay Consulting, LLC
(as successor to Adjoined Consulting, Inc.) (Lease assigned
from Plaut Consulting Inc.)

 

4645 E. Cotton Center Blvd
Building 2, Suite 167
Phoenix, Arizona 85040

 

Carlson Real
Estate Company
301 Carlson Parkway, Suite 100
Minnetonka, MN 55305

 

 

 

 

 

Kanbay Consulting, LLC
(as successor to Adjoined Consulting, Inc.)

 

45 Bartlett Street
Marlborough, Massachusetts 01752

 

Genelco, Inc.

10433 North Cave Creek Road
P.O. Box 55029
Phoenix, AZ 85078

 

 

 

 

 

Kanbay Consulting, LLC
(as successor to Adjoined Consulting, Inc.)

 

3000 Bayport Drive, Suite 400
Tampa, Florida 33607

 

Bayport Plaza Investors LLC

c/o UBS Realty Investors LLC
242 Trumbull Street
Hartford, CT 06103

 

 

 

 

 

Kanbay Consulting, LLC
(as successor to Adjoined Consulting, Inc.)

 

106 Central Park South
New York, NY 10019
(corporate apartment)

 

Daniella Phillips

137 W. 110th Street, #4E
New York, NY 10026

 

 

 

 

 

Christina Kheir assigned
to Adjoined Consulting,
Inc. (predecessor of Kanbay Consulting, LLC)

 

1801 N. Flagler Dr. #206
West Palm Beach, FL 33407
(corporate apartment)

 

Jeffrey P and Holly B. Levine

13568 Columbine Ave.
Wellington, FL 33414

 

 

 

 

 

Kanbay Consulting, LLC
(as successor to Adjoined Consulting, Inc.)

 

64 Constitution
Jersey City, NJ 07305
(corporate apartment)

 

Slava Kalinin

12 Highview Rd.
Aurora Hills, NJ 07018

 

 

 

 

 

Kanbay Consulting, LLC
(as successor to Adjoined Consulting, Inc.)

 

2326 Dulles Corner Blvd
Herndon, VA 20171 (use of
office space and related services)

 

Dulles Corner Office Center, LLC

2326 Dulles Corner Blvd, Suite 500
Herndon, VA 20171

 

--------------------------------------------------------------------------------


 

B.                                    COLLATERAL IN POSSESSION OF LESSOR,

BAILEE, CONSIGNEE OR WAREHOUSEMAN

 

Same as A above.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

INTELLECTUAL PROPERTY

 

Patents and Patent Licenses

 

•  None

 

Trademarks and Trademark Licenses

 

Grantor

 

Trademark
Number

 

Trademark
Application
Number

 

Trademark
Registration
Number

 

Date of
Application

 

Date of
 Registration

Kanbay Incorporated

 

75/339556

 

Unknown

 

2197911

 

8/12/97

 

10/20/1998

 

 

 

 

 

 

 

 

 

 

 

Kanbay Incorporated

 

75/339735

 

Unknown

 

2197916

 

8/12/97

 

10/20/1998

 

 

 

 

 

 

 

 

 

 

 

Kanbay Incorporated

 

75/828272

 

Unknown

 

2530483

 

10/22/99

 

1/15/02

 

 

 

 

 

 

 

 

 

 

 

Kanbay Incorporated

 

75/912495

 

Unknown

 

2534759

 

2/4/00

 

1/29/02

 

 

 

 

 

 

 

 

 

 

 

Kanbay Incorporated

 

78/769627

 

Unknown

 

Trademark Pending

 

12/8/05

 

Trademark Pending

 

 

 

 

 

 

 

 

 

 

 

Kanbay Incorporated

 

78/591658

 

Unknown

 

Trademark Pending

 

3/21/05

 

Trademark Pending

 

 

 

 

 

 

 

 

 

 

 

Kanbay Consulting, LLC (successor to Adjoined Consulting, Inc.)

 

76/294721

 

Unknown

 

Unknown

 

Unknown

 

4/15/03

 

Copyrights

 

•  None

 

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

DEPOSITARY AND OTHER DEPOSIT ACCOUNTS

 

GRANTOR

 

FINANCIAL
INSTITUTION

 

ACCOUNT
NUMBER

 

CONTACT
INFORMATION

Accurum, Inc.

 

PNC Bank

 

8104241585

 

Ann Marie Samodovitz
One Exchange Place
Jersey City, NJ 07302

P: 201-915-1754
Email: annamaria.samodovitz@pncbank.com

 

 

 

 

 

 

 

Accurum, Inc.

 

PNC Bank

 

8025418901

 

Ann Marie Samodovitz
One Exchange Place
Jersey City, NJ 07302

P: 201-915-1754
Email: annamaria.samodovitz@pncbank.com

 

 

 

 

 

 

 

Kanbay Incorporated

 

Silicon Valley Bank

 

3300229901

 

Maggie Kimbro
230 W. Monroe
Suite 720
Chicago, IL 60606

P: 312-704-9506
F: 312-704-1532

 

 

 

 

 

 

 

Kanbay International, Inc.

 

Silicon Valley Bank

 

3300255047

 

Maggie Kimbro
230 W. Monroe
Suite 720
Chicago, IL 60606

P: 312-704-9506
F: 312-704-1532

 

 

 

 

 

 

 

Kanbay (Japan) Incorporated

 

Silicon Valley Bank

 

3300400802

 

Maggie Kimbro
230 W. Monroe
Suite 720
Chicago, IL 60606

P: 312-704-9506
F: 312-704-1532

 

 

 

 

 

 

 

Kanbay Global Services, Inc.

 

Silicon Valley Bank

 

3300441384

 

Maggie Kimbro
230 W. Monroe
Suite 720
Chicago, IL 60606

P: 312-704-9506
F: 312-704-1532

 

--------------------------------------------------------------------------------


 

Kanbay Global Services, Inc.

 

Citibank Dublin

 

0012041004

 

Molly A. Peters
Citibank
500 W. Madison, Chicago,
IL 60661

phone: 312.627.3322
fax: 312.627.3320

 

 

 

 

 

 

 

Kanbay (Japan) Inc.

 

Mizuho Bank

 

3589874

 

Shibuyal 24-16
Shibuya, Shibuya-ku
Tokyo 150-0002

 

 

 

 

 

 

 

Kanbay Consulting, LLC

 

Wachovia Bank NA

 

2000016079984

 

Ronnie Seiber
200 S. Biscayne Blvd.
11th Floor
Miami, FL 33131

P: 305-789-4927
Cell: 305-205-4951

 

 

 

 

 

 

 

Kanbay Consulting, LLC

 

Wachovia Bank NA

 

200001424061

 

Ronnie Seiber
200 S. Biscayne Blvd.
11th Floor
Miami, FL 33131

P: 305-789-4927
Cell: 305-205-4951

 

 

 

 

 

 

 

Kanbay Consulting, LLC

 

Wachovia Bank NA

 

2000023599075

 

Ronnie Seiber
200 S. Biscayne Blvd.
11th Floor
Miami, FL 33131

P: 305-789-4927
Cell: 305-205-4951

 

 

 

 

 

 

 

Kanbay Consulting, LLC

 

Wachovia Bank NA

 

2000023592360

 

Ronnie Seiber
200 S. Biscayne Blvd.
11th Floor
Miami, FL 33131

P: 305-789-4927
Cell: 305-205-4951

 

 

 

 

 

 

 

Kanbay Consulting, LLC

 

Wachovia Bank NA

 

2000023592373

 

Ronnie Seiber
200 S. Biscayne Blvd.
11th Floor
Miami, FL 33131

P: 305-789-4927
Cell: 305-205-4951

 

 

 

 

 

 

 

Kanbay Consulting, LLC

 

Northern Trust Bank of Florida

 

NT2-051268

 

Carol Reinsma
700 Brickell Avenue
Miami, FL 33131

P: 305-789-1419

 

--------------------------------------------------------------------------------


 

Kanbay Consulting, LLC

 

RBTT Bank Jamaica Limited

 

0341700004122

 

Marcia Walters
17 Dominica Drive
Kingston 5, Jamaica

P: 876-960-2340 -2355

 

 

 

 

 

 

 

Kanbay Consulting, LLC

 

RBTT Bank Jamaica Limited

 

0341330000279

 

Marcia Walters
17 Dominica Drive
Kingston 5, Jamaica

P: 876-960-2340 -2355

 

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

COMMERCIAL TORT CLAIMS

 

None

 

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF JOINDER TO GUARANTY AND COLLATERAL AGREEMENT

 

This JOINDER AGREEMENT (this “Agreement”) dated as of [         ], 20    is
executed by the undersigned for the benefit of LaSalle Bank National
Association, as the Administrative Agent (the “Administrative Agent”) in
connection with that certain Guaranty and Collateral Agreement dated as of
March [   ], 2006 among the Grantors party thereto and the Administrative Agent
(as amended, restated, supplemented or modified from time to time, the “Guaranty
and Collateral Agreement”).  Capitalized terms not otherwise defined herein are
being used herein as defined in the Guaranty and Collateral Agreement.

 

Each Person signatory hereto is required to execute this Agreement pursuant to
Section 8.16 of the Guaranty and Collateral Agreement.

 

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each signatory hereby
agrees as follows:

 

1.                                       Each such Person assumes all the
obligations of a Grantor and a Guarantor under the Guaranty and Collateral
Agreement and agrees that such person or entity is a Grantor and a Guarantor and
bound as a Grantor and a Guarantor under the terms of the Guaranty and
Collateral Agreement, as if it had been an original signatory to such
agreement.  In furtherance of the foregoing, such Person hereby assigns, pledges
and grants to the Administrative Agent a security interest in all of its right,
title and interest in and to the Collateral owned thereby to secure the Secured
Obligations.

 

2.                                       Schedules 1, 2, 3, 4, 5, 6 and 7 of the
Guaranty and Collateral Agreement are hereby amended to add the information
relating to each such Person set out on Schedules 1, 2, 3, 4, 5, 6 and 7
respectively, hereof.  Each such Person hereby makes to the Administrative Agent
the representations and warranties set forth in the Guaranty and Collateral
Agreement applicable to such Person and the applicable Collateral and confirms
that such representations and warranties are true and correct after giving
effect to such amendment to such Schedules (it being understood that any such
representation or warranty stated to be made as of the date of the Guaranty and
Collateral Agreement shall be deemed to be made on the date of this Agreement).

 

3.                                       In furtherance of its obligations under
Section 5.2 of the Guaranty and Collateral Agreement, each such Person agrees to
deliver to the Administrative Agent appropriately complete UCC financing
statements naming such person or entity as debtor and the Administrative Agent
as secured party, and describing its Collateral and such other documentation as
the Administrative Agent (or its successors or assigns) may require to evidence,
protect and perfect the Liens created by the Guaranty and Collateral Agreement,
as modified hereby.  Each such Person acknowledges the authorizations given to
the Administrative Agent under Section 5.10(b) of the Guaranty and Collateral
Agreement and otherwise.

 

4.                                       Each such Person’s address for notices
under the Guaranty and Collateral Agreement shall be the address of the Company
set forth in the Credit Agreement and each such Person hereby appoints the
Company as its agent to receive notices hereunder.

 

--------------------------------------------------------------------------------


 

5.                                       This Agreement shall be deemed to be
part of, and a modification to, the Guaranty and Collateral Agreement and shall
be governed by all the terms and provisions of the Guaranty and Collateral
Agreement, with respect to the modifications intended to be made to such
agreement, which terms are incorporated herein by reference, are ratified and
confirmed and shall continue in full force and effect as valid and binding
agreements of each such person or entity enforceable against such person or
entity.  Each such Person hereby waives notice of the Administrative Agent’s
acceptance of this Agreement.  Each such Person will deliver an executed
original of this Agreement to the Administrative Agent.

 

[add a signature block for each new Grantor]

 

--------------------------------------------------------------------------------